Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 87159JAA2

Revolving Credit CUSIP Number: 87159JAB0

Term Loan CUSIP Number: 87159JAC8

 

 

 

$300,000,000

CREDIT AGREEMENT

dated as of September 30, 2014,

by and among

SYNAPTICS INCORPORATED,

as Borrower,

the Lenders from time to time party hereto,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender

MUFG UNION BANK, N.A.

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agents

BMO HARRIS BANK, N.A.,

as Managing Agent

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   ARTICLE I DEFINITIONS      1   

SECTION 1.1.

  Definitions      1   

SECTION 1.2.

  Other Definitions and Provisions      39   

SECTION 1.3.

  Accounting Terms      39   

SECTION 1.4.

  UCC Terms      40   

SECTION 1.5.

  Rounding      40   

SECTION 1.6.

  References to Agreement and Laws      40   

SECTION 1.7.

  Times of Day      40   

SECTION 1.8.

  Letter of Credit Amounts      40   

SECTION 1.9.

  Guarantees      41   

SECTION 1.10.

  Covenant Compliance Generally      41   

SECTION 1.11.

  Available Amount Transactions      41    ARTICLE II REVOLVING CREDIT FACILITY
     41   

SECTION 2.1.

  Revolving Credit Loans      41   

SECTION 2.2.

  Swingline Loans      42   

SECTION 2.3.

  Procedure for Advances of Revolving Credit Loans and Swingline Loans      43
  

SECTION 2.4.

  Repayment and Prepayment of Revolving Credit and Swingline Loans      44   

SECTION 2.5.

  Permanent Reduction of the Revolving Credit Commitment      46   

SECTION 2.6.

  Termination of Revolving Credit Facility; Swingline Facility      46   
ARTICLE III LETTER OF CREDIT FACILITY      47   

SECTION 3.1.

  L/C Facility      47   

SECTION 3.2.

  Procedure for Issuance of Letters of Credit      48   

SECTION 3.3.

  Commissions and Other Charges      48   

SECTION 3.4.

  L/C Participations      49   

SECTION 3.5.

  Reimbursement Obligation of the Borrower      50   

SECTION 3.6.

  Obligations Absolute      50   

SECTION 3.7.

  Effect of Letter of Credit Application      51   

SECTION 3.8.

  Reporting of Letter of Credit Information and L/C Commitment      51   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 3.9.

  Letters of Credit Issued for Restricted Subsidiaries      51   

SECTION 3.10.

  Provisions Related to Extended Revolving Credit Commitments      51    ARTICLE
IV TERM LOAN FACILITY      52   

SECTION 4.1.

  Initial Term Loan      52   

SECTION 4.2.

  Procedure for Advance of Term Loan      52   

SECTION 4.3.

  Repayment of Term Loans      52   

SECTION 4.4.

  Prepayments of Term Loans      53    ARTICLE V GENERAL LOAN PROVISIONS      55
  

SECTION 5.1.

  Interest      55   

SECTION 5.2.

  Notice and Manner of Conversion or Continuation of Loans      57   

SECTION 5.3.

  Fees      57   

SECTION 5.4.

  Manner of Payment      58   

SECTION 5.5.

  Evidence of Indebtedness      58   

SECTION 5.6.

  Sharing of Payments by Lenders      59   

SECTION 5.7.

  Administrative Agent’s Clawback      60   

SECTION 5.8.

  Changed Circumstances      61   

SECTION 5.9.

  Indemnity      62   

SECTION 5.10.

  Increased Costs      62   

SECTION 5.11.

  Taxes      64   

SECTION 5.12.

  Mitigation Obligations; Replacement of Lenders      68   

SECTION 5.13.

  Incremental Loans      69   

SECTION 5.14.

  Cash Collateral      73   

SECTION 5.15.

  Defaulting Lenders      74   

SECTION 5.16.

  Extensions of Loans and Revolving Credit Commitments      76    ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING      79   

SECTION 6.1.

  Conditions to Closing and Initial Extensions of Credit      79   

SECTION 6.2.

  Conditions to All Extensions of Credit after the Closing Date      83   
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES      84   

SECTION 7.1.

  Organization; Power; Qualification      84   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.2.

  Ownership      85   

SECTION 7.3.

  Authorization; Enforceability      85   

SECTION 7.4.

  Compliance of Agreement, Loan Documents and Borrowing With Laws, Etc      85
  

SECTION 7.5.

  Compliance With Law; Governmental Approvals      86   

SECTION 7.6.

  Tax Returns and Payments      86   

SECTION 7.7.

  Intellectual Property Matters      86   

SECTION 7.8.

  Environmental Matters      86   

SECTION 7.9.

  Employee Benefit Matters      87   

SECTION 7.10.

  Margin Stock      88   

SECTION 7.11.

  Government Regulation      88   

SECTION 7.12.

  Material Contracts      88   

SECTION 7.13.

  Financial Statements      88   

SECTION 7.14.

  No Material Adverse Change      88   

SECTION 7.15.

  Solvency      89   

SECTION 7.16.

  Title to Properties      89   

SECTION 7.17.

  Litigation      89   

SECTION 7.18.

  Anti-Terrorism; Anti-Money Laundering; Anti-Corruption      89   

SECTION 7.19.

  Senior Indebtedness Status      89   

SECTION 7.20.

  Disclosure      90    ARTICLE VIII AFFIRMATIVE COVENANTS      90   

SECTION 8.1.

  Financial Statements and Budgets      90   

SECTION 8.2.

  Certificates; Other Reports      91   

SECTION 8.3.

  Notice of Litigation and Other Matters      93   

SECTION 8.4.

  Preservation of Corporate Existence and Related Matters      93   

SECTION 8.5.

  Maintenance of Property and Licenses      93   

SECTION 8.6.

  Insurance      94   

SECTION 8.7.

  Accounting Methods and Financial Records      94   

SECTION 8.8.

  Payment of Taxes and Other Obligations      94   

SECTION 8.9.

  Compliance with Laws and Approvals      94   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.10.

  Environmental Laws      95   

SECTION 8.11.

  Compliance with ERISA      95   

SECTION 8.12.

  Visits and Inspections      95   

SECTION 8.13.

  Additional Subsidiaries; Immaterial Subsidiaries      96   

SECTION 8.14.

  Designation of Subsidiaries      97   

SECTION 8.15.

  Use of Proceeds; Consummation of the Acquisition      98   

SECTION 8.16.

  Further Assurances; Post-Closing Obligations      99    ARTICLE IX NEGATIVE
COVENANTS      99   

SECTION 9.1.

  Indebtedness      99   

SECTION 9.2.

  Liens      101   

SECTION 9.3.

  Investments      104   

SECTION 9.4.

  Fundamental Changes      105   

SECTION 9.5.

  Asset Dispositions      107   

SECTION 9.6.

  Restricted Payments      107   

SECTION 9.7.

  Transactions With Affiliates      108   

SECTION 9.8.

  Accounting Changes; Organizational Documents      109   

SECTION 9.9.

  Payments and Modifications of Subordinated Indebtedness; Prepayments      109
  

SECTION 9.10.

  No Further Negative Pledges; Restrictive Agreements      110   

SECTION 9.11.

  Nature of Business      111   

SECTION 9.12.

  Sanctions; Anti-Corruption      111   

SECTION 9.13.

  Sale Leasebacks      111   

SECTION 9.14.

  Capital Expenditures      112   

SECTION 9.15.

  Financial Covenants      112   

SECTION 9.16.

  Disposal of Subsidiary Interests      112    ARTICLE X DEFAULT AND REMEDIES   
  112   

SECTION 10.1.

  Events of Default      112   

SECTION 10.2.

  Remedies      114   

SECTION 10.3.

  Rights and Remedies Cumulative; Non-Waiver; etc      115   

SECTION 10.4.

  Crediting of Payments and Proceeds      116   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 10.5.

  Administrative Agent May File Proofs of Claim      117   

SECTION 10.6.

  Credit Bidding      117   

SECTION 10.7.

  Exclusion of Immaterial Domestic Subsidiaries and Immaterial Foreign
Subsidiaries      118    ARTICLE XI THE ADMINISTRATIVE AGENT      118   

SECTION 11.1.

  Appointment and Authority      118   

SECTION 11.2.

  Rights as a Lender      119   

SECTION 11.3.

  Exculpatory Provisions      119   

SECTION 11.4.

  Reliance by the Administrative Agent      120   

SECTION 11.5.

  Delegation of Duties      121   

SECTION 11.6.

  Resignation of Administrative Agent      121   

SECTION 11.7.

  Non-Reliance on Administrative Agent and Other Lenders      123   

SECTION 11.8.

  No Other Duties, etc      123   

SECTION 11.9.

  Collateral and Guaranty Matters      123   

SECTION 11.10.

  Secured Hedge Agreements and Secured Cash Management Agreements      124   
ARTICLE XII MISCELLANEOUS      125   

SECTION 12.1.

  Notices      125   

SECTION 12.2.

  Amendments, Waivers and Consents      127   

SECTION 12.3.

  Expenses; Indemnity      130   

SECTION 12.4.

  Right of Setoff      132   

SECTION 12.5.

  Governing Law; Jurisdiction, etc      133   

SECTION 12.6.

  Waiver of Jury Trial      134   

SECTION 12.7.

  Reversal of Payments      134   

SECTION 12.8.

  Injunctive Relief      134   

SECTION 12.9.

  Successors and Assigns; Participations      134   

SECTION 12.10.

  Treatment of Certain Information; Confidentiality      140   

SECTION 12.11.

  Performance of Duties      141   

SECTION 12.12.

  All Powers Coupled with Interest      141   

SECTION 12.13.

  Survival      141   

SECTION 12.14.

  Titles and Captions      141   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 12.15.

  Severability of Provisions      142   

SECTION 12.16.

  Counterparts; Integration; Effectiveness; Electronic Execution      142   

SECTION 12.17.

  Term of Agreement      142   

SECTION 12.18.

  USA PATRIOT Act      142   

SECTION 12.19.

  Independent Effect of Covenants      143   

SECTION 12.20.

  No Advisory or Fiduciary Responsibility      143   

SECTION 12.21.

  Inconsistencies With Other Documents      144   

SECTION 12.22.

  Consent Regarding Convertible Debt      144   

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A-1    —    Form of Revolving Credit Note Exhibit A-2   
—    Form of Swingline Note Exhibit A-3    —    Form of Term Loan Note Exhibit B
   —    Form of Notice of Borrowing Exhibit C    —    Form of Notice of Account
Designation Exhibit D    —    Form of Notice of Prepayment Exhibit E    —   
Form of Notice of Conversion/Continuation Exhibit F    —    Form of Officer’s
Compliance Certificate Exhibit G    —    Form of Assignment and Assumption
Exhibit H-1    —    Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Lenders) Exhibit H-2    —    Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants) Exhibit H-3    —    Form of U.S. Tax
Compliance Certificate (Foreign Participant Partnerships) Exhibit H-4    —   
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships) Exhibit I
      Form of Affiliate Assignment Agreement Exhibit J       Form of Solvency
Certificate SCHEDULES       Schedule 1.1    —    Commitments and Commitment
Percentages Schedule 7.1    —    Jurisdictions of Organization of Credit Parties
and Restricted Subsidiaries Schedule 7.2    —    Subsidiaries and Capitalization
Schedule 7.6    —    Tax Matters Schedule 7.8       Environmental Matters
Schedule 7.12    —    Material Contracts Schedule 7.16    —    Real Property
Schedule 7.17       Litigation Schedule 9.1    —    Existing Indebtedness
Schedule 9.2    —    Existing Liens Schedule 9.3    —    Existing Loans,
Advances and Investments Schedule 9.7    —    Transactions With Affiliates

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 30, 2014, by and among SYNAPTICS
INCORPORATED, a Delaware corporation, as Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders. WELLS
FARGO SECURITIES, LLC has been given the title of sole lead arranger and sole
bookrunner in connection with this Agreement; MUFG UNION BANK, N.A. and HSBC
BANK USA, NATIONAL ASSOCIATION have each been given the title of co-syndication
agent in connection with this Agreement; and BMO HARRIS BANK, N.A. has been
given the title of managing agent in connection with this Agreement.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions . The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquired Companies” means, collectively, RSP and RSP-TW.

“Acquisition” means the acquisition by Synaptics GmbH, directly or indirectly
through one or more Wholly-Owned Subsidiaries of all of the Equity Interests of
the Acquired Companies in accordance with the Acquisition Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
June 11, 2014, among the Borrower, Synaptics GmbH, the Acquired Companies and
the Sellers.

“Acquisition Confirmation Letter” has the meaning assigned thereto in Section
6.1

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit I, with such amendments or modifications as
may be approved by Administrative Agent.

“Agreement” means this Credit Agreement, together with all schedules and
exhibits hereto, as amended, restated, supplemented or otherwise modified from
time to time.

“Anti-Terrorism Laws” has the meaning assigned thereto in Section 7.18.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing
Level

  

Consolidated Total

Leverage Ratio

   Commitment
Fee     LIBOR
Loans     Base Rate
Loans  

I

   Less than 0.50 to 1.00      0.25 %      1.00 %      0.00 % 

II

   Greater than or equal to 0.50 to 1.00, but less than 1.00 to 1.00      0.30
%      1.25 %      0.25 % 

III

   Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00      0.35
%      1.50 %      0.50 % 

IV

   Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00      0.40
%      1.75 %      0.75 % 

V

   Greater than or equal to 2.00 to 1.00      0.45 %      2.00 %      1.00 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
five Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
Fiscal Quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level IV until the
Calculation Date after the Fiscal Quarter ending March 28, 2015 and, thereafter
the Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter of
the Borrower preceding the applicable Calculation Date as reflected in the
applicable Officer’s Compliance Certificate, and (b) if the Borrower fails to
provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended Fiscal Quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level V until such time as such Officer’s
Compliance Certificate is delivered, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended Fiscal Quarter of the Borrower preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any commitments under this Agreement or the other Loan Documents are in
effect, or (iii) any Obligation is outstanding when such inaccuracy is
discovered or such financial statement or Officer’s Compliance Certificate was
delivered), and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (A) the Borrower
shall promptly deliver to the Administrative Agent a corrected Officer’s
Compliance Certificate for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall, within five Business Days of
demand thereof by the Administrative Agent, be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 5.4 Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

Notwithstanding the foregoing, (x) the Applicable Margin in respect of any Class
of Extended Revolving Credit Loans or any Extended Term Loans shall be the
applicable percentages per annum set forth in the relevant Extension Amendment
and (y) the Applicable Margin in respect of any Class of Incremental Term Loans
shall be the applicable percentages per annum set forth in the relevant Lender
Joinder Agreement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.

 

3



--------------------------------------------------------------------------------

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests and
any sale-leaseback) by any Credit Party or any Restricted Subsidiary thereof (or
the granting of any option or other right to do any of the foregoing), and any
issuance of Equity Interests by any Restricted Subsidiary of the Borrower to any
Person that is not a Credit Party or any Restricted Subsidiary thereof. The term
“Asset Disposition” shall not include (a) the sale of inventory in the ordinary
course of business, (b) the transfer of assets to the Borrower or any Subsidiary
Guarantor pursuant to any other transaction permitted pursuant to Section 9.4,
(c) the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (d) the
disposition of any Hedge Agreement, (e) dispositions of Investments in cash and
Cash Equivalents, (f) the transfer by any Credit Party of its assets to any
other Credit Party, (g) the transfer by any Non-Credit Party of its assets to
any Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith by the applicable Credit Party or Restricted
Subsidiary at the time of such transfer) (h) the transfer by any Non-Credit
Party of its assets to any other Non-Credit Party, (i) the abandonment of
intellectual property determined by the Borrower and its Subsidiaries to no
longer be used or useful in the conduct of their business and (j) any sale,
transfer or other disposition of any Property having a fair market value of less
than $2,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Auction” has the meaning assigned thereto in Section 12.9(e)(i).

“Auction Manager” means (a) either the Administrative Agent or the Arranger, as
determined by Borrower, or any of their respective Affiliates or (b) any other
financial institution or advisor agreed by Borrower and the Administrative Agent
(whether or not an affiliate of the Administrative Agent) to act as an arranger
in connection with any repurchases pursuant to Section 12.9(e).

“Available Amount” means, on any date of determination, the sum of:

(a) the greater of (A) zero and (B) 50% of Consolidated Net Income for the
period of four consecutive Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements and an Officer’s Compliance
Certificate pursuant to Sections 8.1 and 8.2(a), as adjusted on a Pro Forma
Basis in connection with Specified Transactions during such period as set forth
in the definition of Pro Forma Basis (such amount, the “Rolling Basket”); plus

(b) the sum (as adjusted pursuant to clause (c) below) of (such sum, as so
adjusted, the “Cumulative Basket”):

 

4



--------------------------------------------------------------------------------

(i) the amount of Net Cash Proceeds of issuances of Qualified Equity Interests
of the Borrower during the period beginning on the Closing Date and ending on
such date of determination; plus

(ii) without duplication of any amounts added elsewhere in this definition, in
the event any Unrestricted Subsidiary has been re-designated as a Restricted
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, the fair market value of the Investments of the Borrower
and the Restricted Subsidiaries made using the Available Amount in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) beginning on
the Closing Date and ending on such date of determination; plus

(iii) without duplication of any amounts added elsewhere in this definition, an
amount equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 9.3(p)
beginning on the Closing Date and ending on such date of determination; minus

(c) the aggregate of amounts applied pursuant to Sections 9.3(p), 9.6(e),
9.9(c)(ii) and 9.14 during the Available Amount Reference Period for such date
of determination; provided that if, during any Available Amount Reference
Period, the aggregate amount applied pursuant to such Sections during such
period exceeds the then applicable Rolling Basket, such excess shall be applied
to permanently reduce the Cumulative Basket on a dollar-for-dollar basis.

“Available Amount Reference Period” means, with respect to any date of
determination, the period commencing on the first day of the period of
four consecutive Fiscal Quarters most recently ended for which the Borrower has
delivered financial statements and an Officer’s Compliance Certificate pursuant
to Sections 8.1 and 8.2(a) and ending on such date of determination.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or, except in the context of the definition of
“Change of Control”, any duly authorized committee thereof; and (b) with respect
to any other entity, the board of directors or similar body of the general
partner of such entity or the managers of such entity, any duly authorized
committee thereof or any Person, board or committee serving a similar function.

“Borrower” means Synaptics Incorporated, a Delaware corporation.

 

5



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Expenditures” means, with respect to the Borrower and its Restricted
Subsidiaries on a Consolidated basis, for any period, (a) the additions to
property, plant and equipment and other capital expenditures that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations during
such period, but excluding expenditures for the restoration, repair or
replacement of any fixed or capital asset that was destroyed or damaged, in
whole or in part, to the extent financed by the proceeds of an insurance policy
maintained by or on behalf of such Person.

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capital leases.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” of any Person means any and all shares, interests (including
general or limited partnership interests, limited liability company or
membership interests or limited liability partnership interests), participations
or other equivalents of or interests in (however designated) equity of such
Person, including any preferred stock; provided that equity-based compensation
awards that by their terms may only be settled in cash will not be deemed to be
Capital Stock.

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable.

 

6



--------------------------------------------------------------------------------

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

  “Cash Equivalents” means:

 

  (a) United States dollars and such local currencies held by the Borrower or
any Restricted Subsidiary from time to time in the ordinary course of business;

 

  (b) securities issued or directly and fully Guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof),
maturing not more than 365 days from the date of acquisition;

 

  (c) deposits, certificates of deposit and time deposits, money market
accounts, bankers’ acceptances with maturities not exceeding 365 days and
overnight bank deposits, in each case, with any commercial bank organized under
the laws of the United States or any state, commonwealth or territory thereof or
Canada or any province or territory thereof having capital and surplus in excess
of $500,000,000 and a rating at the time of acquisition thereof of P-1 or better
from Moody’s or A-1 or better from S&P;

 

  (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

 

  (e) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and in each case maturing within nine months after the date of
acquisition;

 

  (f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, rated at least “A” by Moody’s or S&P and having
maturities of not more than 365 days from the date of acquisition;

 

  (g) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition; and

 

  (h) solely with respect to any Foreign Subsidiary, substantially similar
investments to those outlined in clauses of (a) through (g) above, of comparable
credit quality (taking into account the jurisdiction where such Foreign
Subsidiary conducts business), denominated in the currency of any jurisdiction
in which such Person conducts business.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), purchasing cards, electronic funds
transfer and other cash management arrangements.

 

7



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

“Change in Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person”
or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than 35% of the Equity
Interests of the Borrower entitled to vote in the election of members of the
Board of Directors of the Borrower or (b) a majority of the members of the Board
of Directors of the Borrower shall not constitute Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law, but if not having the force of law, with respect to any
Person, being of a type with which such Person customarily complies) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan, Initial Term Loan, Incremental Term Loan
(of the same tranche), Extended Term Loans (of the same Extension Series),
Extended Revolving Credit Loans (of the same Extension Series) and, when used in
reference to any Commitment, whether such Commitment is a Revolving Credit
Commitment, an Extended Revolving Credit Commitment (of the same Extension
Series), a Term Loan Commitment or an Incremental Term Loan Commitment (of the
same tranche).

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

 

8



--------------------------------------------------------------------------------

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents. For the avoidance of doubt, the
Collateral shall not include the Excluded Assets (as defined in the Security
Documents).

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, with respect to each Lender (to the extent applicable),
such Lender’s Revolving Credit Commitment, Extended Revolving Credit Commitment,
Term Loan Commitment or Incremental Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Restricted Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for
such period plus (b) the sum of the following, without duplication, to the
extent deducted in determining Consolidated Net Income for such period:
(i) income and franchise taxes accrued during such period, (ii) Consolidated
Interest Expense for such period, (iii) amortization and depreciation for such
period, (iv) charges to operating expenses during such period in connection with
earn-outs and other contingent consideration obligations with respect to
acquisitions consummated prior to the Closing Date and Permitted Acquisitions,
(v) other non-cash charges and any other non-cash items decreasing Consolidated
Net Income for such period (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), including the non-cash
portion of net periodic defined benefit, defined contribution and compensation
costs, bad debt expense net of cash recoveries, deferred rent, amortization of
debt financing costs and asset retirement obligations, (vi) extraordinary,
unusual and non-recurring charges or losses during such period,
(vii) Transaction Costs during such period, (viii) Indebtedness-related fees
during such period, including commitment fees, agency fees, the write-off of
deferred financing fees and the payment of any prepayment or redemption premium
in respect of any Indebtedness, (ix) restructuring charges or reserves and
severance, retention and relocation expenses during such period in an aggregate
amount not to exceed, when taken together with amounts added back pursuant to
clause (x) below, 15% of Consolidated EBITDA for such period, (x) integration
costs during such period for Permitted Acquisitions (including any bonus,
retention or success payments) and other Investments in an aggregate amount not
to exceed, when taken together with amounts added back pursuant to clause
(ix) above, 15% of Consolidated EBITDA for such period, (xi) losses from the
early extinguishment of Indebtedness during such period and (xii) equity or
equity-based non-cash expenses associated with the stock plans and similar
arrangements of the Borrower and its Restricted Subsidiaries, less (c) (i)
interest income during such period, (ii) any extraordinary gains during such
period, (iii) non-cash gains or non-cash items increasing Consolidated Net
Income during such period and (iv) gains or income from the early extinguishment
of Indebtedness during such period. For purposes of this Agreement, Consolidated
EBITDA shall be adjusted on a Pro Forma Basis in connection with Specified
Transactions as set forth in the definition of Pro Forma Basis.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four consecutive Fiscal
Quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such date.

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Restricted Subsidiaries in accordance with GAAP, interest expense (including
interest expense attributable to Capital Lease Obligations and all net payment
obligations pursuant to Hedge Agreements) for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP; provided that
in calculating Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for any period, there shall be excluded:

(a) the net income (or loss) of any Person (other than a Non-Credit Party that
shall be subject to clause (c) below), in which the Borrower or any of its
Restricted Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid in cash to the Borrower or any of its
Restricted Subsidiaries by dividend or other distribution during such period;

(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Restricted Subsidiary of the Borrower or any of its Restricted Subsidiaries or
is merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Restricted Subsidiaries, except to the extent included pursuant to the foregoing
clause (a); and

(c) the net income (if positive), of any Non-Credit Party to the extent that the
declaration or payment of dividends or similar distributions by such Non-Credit
Party to a Credit Party of such net income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Non-Credit Party.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Restricted Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such date.

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended by at least 51% of the then Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a control agreement among the Borrower or a Subsidiary
Guarantor, a depository bank, a securities intermediary or a commodity
intermediary, as the case may be, and the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent.

“Convertible Debt” has the meaning assigned thereto in Section 12.22.

“Convertible Debt and Related Instruments” has the meaning assigned thereto in
Section 12.22.

“Convertible Related Derivatives” has the meaning assigned thereto in
Section 12.22.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Restricted Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event specified in Section 10.1 that after notice or passage
of time, or both, would constitute an Event of Default.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Latest Maturity Date; provided that if such
Equity Interests are issued pursuant to a plan, agreement or similar arrangement
for the benefit of the Borrower or its Restricted Subsidiaries or by any such
plan, agreement or similar arrangement to officers, directors, employees or
consultants, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrower
or its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or upon a change in control or termination of employment
or service.

 

12



--------------------------------------------------------------------------------

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Restricted Subsidiary organized under the laws
of any political subdivision of the United States that is not a Subsidiary of a
Foreign Subsidiary.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, orders, notices of noncompliance, violation, liability or potential
liability, investigations (other than internal reports prepared by any Person in
the ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, any approval given or any notice provided or other Governmental
Approval, under any such Environmental Law, including any and all claims,
orders, directives, notices or actions by Governmental Authorities for
enforcement, cleanup, removal, response, remedial, investigation, monitoring,
mitigation, management or other actions or damages, natural resource damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
relating to Hazardous Materials or arising from alleged injury or threat of
injury to human health and safety (with respect to Hazardous Materials) or the
environment.

“Environmental Laws” means any and all current and future international,
federal, foreign, state, provincial, regional and local laws, common law,
statutes, ordinances, codes, rules, standards and regulations, permits,
licenses, approvals, binding agency guidance, binding interpretations and orders
of courts or Governmental Authorities, relating to (i) the protection of human
health and safety (with respect to Hazardous Materials) or the environment,
(ii) liability for or costs of other actual or threatened danger to human health
and safety (with respect to Hazardous Materials) or the environment,
(iii) requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials, or (iv)imposing
conditions or requirements in connection with permits or other authorization for
lawful activity with respect to the protection of human health and safety (with
respect to Hazardous Materials) or the environment, including but not limited to
the Comprehensive Environmental Response, Compensation and Liability Act, or
CERCLA, 42 USC Sections 9601 to 9675, as amended.

 

13



--------------------------------------------------------------------------------

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt securities that are convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 412 or 430 of the Code
or Section 302 or 303 of ERISA).

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived); (b) the
failure to satisfy the “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived, with respect to any
Pension Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment of a material amount under Section 430(j) of the IRC with
respect to any Pension Plan or the failure to make any required contribution of
a material amount to a Multiemployer Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or Pension Plans or to appoint a trustee
to administer any Pension Plan; (f) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any ERISA Affiliate from any Pension Plan or Multiemployer
Plan; (g) the determination that a Pension Plan is considered an at-risk plan or
a plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the IRC or Sections 303, 304 and 305 of ERISA or (h) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

14



--------------------------------------------------------------------------------

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Modifications” has the meaning assigned thereto in Section 8.15(d).

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is not a
Wholly-Owned Subsidiary, (b) any Immaterial Domestic Subsidiary, (c) any Foreign
Subsidiary Holdco, (d) any Domestic Subsidiary that is owned directly or
indirectly by a “controlled foreign corporation” within the meaning of
Section 957 of the Code, (e) any Foreign Subsidiary and (f) any other Domestic
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the burden or cost of making such
Subsidiary a Subsidiary Guarantor outweighs the benefits to the Lenders
(including as a result of adverse tax consequences) of the attendant Guarantee.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

 

15



--------------------------------------------------------------------------------

“Existing Class” means any Existing Term Loan Class and any Existing Revolving
Credit Class.

“Existing Revolving Credit Class” has the meaning assigned thereto in
Section 5.16(b).

“Existing Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.16(b).

“Existing Revolving Credit Loans” has the meaning assigned thereto in
Section 5.16(b).

“Existing Term Loan Class” has the meaning assigned thereto in Section 5.16(a).

“Extended Revolving Credit Commitments” has the meaning assigned thereto in
Section 5.16(b).

“Extended Revolving Credit Loans” has the meaning assigned thereto in
Section 5.16(b).

“Extended Term Loans” has the meaning assigned thereto in Section 5.16(a).

“Extending Lender” has the meaning assigned thereto in Section 5.16(c).

“Extension Amendment” has the meaning assigned thereto in Section 5.16(d).

“Extension Date” has the meaning assigned thereto in Section 5.16(e).

“Extension Election” has the meaning assigned thereto in Section 5.16(c).

“Extension Series” means all Extended Term Loans or Extended Revolving Credit
Commitments that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins and amortization schedule.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length free-market Transaction between an
informed and willing seller under no compulsion to sell and an informed and
willing buyer under no compulsion to buy, as determined in good faith by the
principal executive officer, the principal financial officer or principal
accounting officer of the Borrower.

 

16



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letter” means the fee letter agreement dated June 11, 2014 among the
Borrower, Wells Fargo and the Arranger.

“Fiscal Quarter” means each fiscal quarter of the Borrower and its Restricted
Subsidiaries ending on the last Saturday of each March, June, September and
December (except for the fiscal quarter ending in December, 2016, which ends
December 24, 2016).

“Fiscal Year” means the fiscal year of the Borrower and its Restricted
Subsidiaries ending on the last Saturday in June; provided that, for periods
prior to the Closing Date, the Acquired Companies and their Subsidiaries may
have a March year end.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Pledge Agreement” means a pledge agreement, charge agreement or similar
agreement in form and substance reasonably acceptable to the Administrative
Agent executed by the Borrower or a Subsidiary Guarantor with respect to a
pledge (or equivalent thereof) of Equity Interests of a Foreign Subsidiary
required by the terms of this Agreement

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Foreign Subsidiary Holdco” means any Domestic Subsidiary (a) that is
disregarded as separate from its owner for United States federal income tax
purposes and that owns Equity Interests of one or more Foreign Subsidiaries
and/or other Foreign Subsidiary Holdcos or (b) all or substantially all of the
assets of which consist of Equity Interests of one or more Foreign Subsidiaries
and/or other Foreign Subsidiary Holdcos.

 

17



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States, as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements (including the Accounting Standards Codification) of the
Financial Accounting Standards Board, or such other principles as may be
approved by a significant segment of the accounting profession of the United
States that are applicable to the circumstances as of the date of determination,
consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or (e) for the purpose of assuming in any other manner the obligee in respect of
such Indebtedness of the payment or performance thereof or to protect such
obligee against loss in respect thereof (whether in whole or in part); provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee shall be deemed
to be the lesser of (i) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee is made or (ii) the
maximum amount for which the guarantor may be liable pursuant to the terms of
the instrument evidencing such Guarantee, unless the amount of the primary
obligation or the maximum amount for which such guarantor may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be the
guarantor’s maximum reasonably anticipated liability in respect thereof as
reasonably determined by the Borrower in good faith.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined, listed or otherwise classified as hazardous wastes, hazardous
substances, extremely hazardous wastes, or words of similar meaning or
regulatory effect, pollutants, contaminants or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health and safety or the environment and are or become regulated by any
Governmental Authority, (c) the presence or potential presence of which require
or may require investigation or remediation under any Environmental Law, (d) the
discharge or emission or release of which requires a permit, approval, notice or
license under any Environmental Law or other Governmental Approval, or (e) which
contain, without limitation, asbestos, lead, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time (including the
foreign currency transaction(s) entered into by the Borrower on or about the
Closing Date).

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

 

19



--------------------------------------------------------------------------------

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Immaterial Domestic Subsidiary” means, as of any date of determination, any
Domestic Subsidiary that has (a) less than $10,000,000 in tangible assets and
owned intellectual property (valued at the greater of book value or Fair Market
Value) and (b) less than $10,000,000 in revenues (excluding intercompany
revenues) for the period of four consecutive Fiscal Quarters most recently ended
for which financial statements have been delivered pursuant to Section 8.1(a) or
8.1(b); provided that any such Subsidiary that is initially an Immaterial
Domestic Subsidiary shall cease to be an Immaterial Domestic Subsidiary from and
after the date such Subsidiary has (x) tangible assets and owned intellectual
property (valued at the greater of book value or Fair Market Value) equal to or
greater than $10,000,000 or (y) revenues (excluding intercompany revenues) equal
to or greater than $10,000,000 for the period of four consecutive Fiscal
Quarters most recently ended for which financial statements have been delivered
pursuant to Section 8.1(a) or 8.1(b).

“Immaterial Foreign Subsidiary” means, as of any date of determination, any
Foreign Subsidiary that, together with its Subsidiaries on a Consolidated basis,
has (a) less than $10,000,000 in tangible assets and owned intellectual property
(valued at the greater of book value or Fair Market Value) and (b) less than
$10,000,000 in revenues (excluding intercompany revenues) for the period of four
consecutive Fiscal Quarters most recently ended for which financial statements
financial statements have been delivered pursuant to Section 8.1(a) or 8.1(b);
provided that any such Subsidiary that is initially an Immaterial Foreign
Subsidiary shall cease to be an Immaterial Foreign Subsidiary from and after the
date such Subsidiary, together with its Subsidiaries on a Consolidated basis,
has (x) tangible assets and owned intellectual property (valued at the greater
of book value or Fair Market Value) equal to or greater than $10,000,000 or
(y) revenues (excluding intercompany revenues) equal to or greater than
$10,000,000 for the period of four consecutive Fiscal Quarters most recently
ended for which financial statements have been delivered pursuant to
Section 8.1(a) or 8.1(b).

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

20



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

“Incremental Term Loan Maturity Date” means the date on which an Incremental
Term Loan matures.

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become directly or indirectly liable for or with
respect to, or become responsible for, the payment of, contingently or
otherwise, such Indebtedness (and “Incurrence” and “Incurred” will have meanings
correlative to the foregoing); provided that any Indebtedness of a Person
existing at the time such Person becomes a Restricted Subsidiary will be deemed
to be Incurred by such Person at the time it becomes a Restricted Subsidiary.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including all obligations under non-competition, purchase
price adjustments, earn-out or similar agreements entered in connection with a
Permitted Acquisition), except trade payables arising in the ordinary course of
business and repayable in accordance with customary trade practices, or that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse (but if not assumed, limited to
the lesser of such Indebtedness or the value of the assets subject to such
Lien);

 

21



--------------------------------------------------------------------------------

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including any
Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person;

(g) all obligations of any such Person in respect of Disqualified Equity
Interests;

(h) all net obligations of such Person under any Hedge Agreements (excluding any
Convertible Related Derivatives), unless constituting interest expense (other
than with respect to rate swaps); and

(i) all Guarantees of any such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.

Notwithstanding the foregoing, Indebtedness shall not include any indebtedness
that has been defeased in accordance with GAAP or defeased pursuant to the
deposit of cash, U.S. government obligations and Cash Equivalents (sufficient to
satisfy all obligations relating thereto at maturity or redemption, as
applicable) in a trust or account created or pledged for the sole benefit of the
holders of such indebtedness, in accordance with the terms of the instruments
governing such indebtedness.

The amount of any Indebtedness outstanding as of any date will be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation. The amount of
any Indebtedness described in clause (a) above will be:

(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and

(2) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.

For purposes of determining any particular amount of Indebtedness, Guarantees,
Liens or obligations with respect to letters of credit supporting Indebtedness
otherwise included in the determination of such particular amount shall not be
included.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Initial Issuing Lender” means Wells Fargo.

 

22



--------------------------------------------------------------------------------

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Restricted Subsidiaries of any cash insurance proceeds or condemnation
award in excess of $2,000,000 payable by reason of theft, loss, physical
destruction or damage, taking or similar event with respect to any of their
respective Property.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months or, if
agreed by all of the relevant Lenders 12 months thereafter, in each case as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and

(e) there shall be no more than ten Interest Periods in effect at any time.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) the Initial Issuing Lender and (b) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and has been approved in writing by the
Borrower and the Administrative Agent (such approval by the Administrative Agent
not to be unreasonably delayed or withheld) as an “Issuing Lender” hereunder, in
each case in its capacity as issuer of any Letter of Credit.

 

23



--------------------------------------------------------------------------------

“Latest Maturity Date” means the latest maturity date of any Class of Loan or
Commitment hereunder.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Restricted Subsidiaries from time to time in an aggregate amount equal to
(a) for the Initial Issuing Lender, the amount set forth opposite the name of
the Initial Issuing Lender on Schedule 1.1 and (b) for any other Issuing Lender
becoming an Issuing Lender after the Closing Date, such amount as separately
agreed to in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) $20,000,000 and (b) the Revolving Credit
Commitment. The L/C Sublimit is a part of, and not in addition to, the Revolving
Credit Commitment.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1. Notwithstanding anything to the contrary contained
herein, a letter of credit issued by any Issuing Lender (other than Wells Fargo
at any time it is also acting as Administrative Agent) shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified in writing of the issuance thereof by the applicable
Issuing Lender.

 

24



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the date that is 30 days prior to the
Revolving Credit Maturity Date (or if such day is not a Business Day, the next
preceding Business Day).

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two London Banking Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =   

LIBOR                                 

   1.00-Eurodollar Reserve Percentage                                

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.

 

25



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Subsidiary Guaranty Agreement,
the Fee Letter and the Acquisition Confirmation Letter, all as may be amended,
restated, supplemented or otherwise modified from time to time, but for the
avoidance of doubt excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement.

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans (including any Initial Term Loans, any Incremental
Loans, any Extended Term Loans and any Extended Revolving Credit Loans) and
“Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means, with respect to the Borrower and its Restricted
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of such
Persons, taken as a whole, (b) a material impairment of the ability of such
Persons, taken as a whole, to perform their material obligations under the Loan
Documents, (c) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents, taken as a whole or
(d) a material adverse effect on the legality, validity, binding effect or
enforceability against any Credit Party of any material Loan Document to which
it is a party.

“Material Contract” means any “material contracts” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC) with respect to the Borrower or
any of its Subsidiaries.

“Material First Tier Foreign Subsidiary” means any Foreign Subsidiary that is
(a) directly owned by a Credit Party and (b) not an Immaterial Foreign
Subsidiary. On the Closing Date, Synaptics GmbH is the only Material First Tier
Foreign Subsidiary.

“Maturity Date” means the Term Loan Maturity Date, the Incremental Term Loan
Maturity Date or the Revolving Credit Maturity Date, as applicable.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of each applicable Issuing Lender
with respect to Letters of Credit issued and outstanding at such time and
(ii) the Fronting Exposure of the Swingline Lender with respect to all Swingline
Loans outstanding at such time and (b) otherwise, an amount reasonably
determined by the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder.

“MNPI” means material non-public information within the meaning of the United
States federal securities laws.

“Moody’s” means Moody’s Investors Service, Inc.

 

26



--------------------------------------------------------------------------------

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Restricted Subsidiaries therefrom (including any
cash, Cash Equivalents, deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, as and when received) less the sum of (i) in the
case of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such transaction or event and (iii) the principal amount of, premium, if
any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) disposed of, which Indebtedness is required to be repaid in
connection with such transaction or event, and (b) with respect to any Debt
Issuance or equity issuance, the gross cash proceeds received by any Credit
Party or any of its Restricted Subsidiaries therefrom less all reasonable and
customary out-of-pocket legal, underwriting and other fees and expenses incurred
in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

“Non-Credit Party” means any Restricted Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Pledged Subsidiaries” means, at any time, (i) all Immaterial Domestic
Subsidiaries who are not Subsidiary Guarantors and (ii) all Immaterial Foreign
Subsidiaries that are directly owned by a Credit Party who are not Pledged
Foreign Subsidiaries.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

27



--------------------------------------------------------------------------------

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, controller, chief financial officer or the treasurer of the Borrower
substantially in the form attached as Exhibit F.

“Operating Lease” means, as to any Person, any lease of Property (whether real,
personal or mixed) by such Person as lessee that is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven years been maintained, funded or administered for the employees
of any Credit Party or any current or former ERISA Affiliates.

 

28



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary in the form of the acquisition of all or substantially all of the
assets, business or a line of business, or at least a majority of the
outstanding Equity Interests which have the ordinary voting power for the
election of directors of the Board of Directors (whether through purchase,
merger or otherwise), of any other Person if each such acquisition meets all of
the following requirements:

(a) no less than five Business Days (or such shorter period as shall be
permitted by the Administrative Agent in its sole discretion) prior to the
proposed closing date of such acquisition, the Borrower shall have delivered
written notice of such acquisition to the Administrative Agent and the Lenders,
which notice shall include the proposed closing date of such acquisition (but
such acquisition is not required to close on such date);

(b) the Borrower shall have certified in writing on or before the closing date
of such acquisition that such acquisition has been approved by the Board of
Directors of the Person to be acquired;

(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11 or, in the case of an acquisition of assets,
assets useful in the business of the Borrower and its Subsidiaries;

(d) the Borrower shall have delivered to the Administrative Agent all documents
required to be delivered pursuant to, and in accordance with, Section 8.13;

(e) for an acquisition the consideration for which is greater than $50,000,000,
no later than three Business Days (or such shorter period as shall be permitted
by the Administrative Agent in its sole discretion) prior to the proposed
closing date of such acquisition, the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
Fiscal Quarter end preceding such acquisition for which financial statements
have been delivered pursuant to Section 8.1(a) or 8.1(b) demonstrating, in form
and substance reasonably satisfactory to the Administrative Agent, that the
Borrower is in compliance on a Pro Forma Basis (as of the date of the
acquisition and after giving effect thereto and any Indebtedness Incurred in
connection therewith) with each covenant contained in Section 9.15;

(f) no Event of Default under Section 10.1(a), (b), (i) or (j) shall have
occurred and be continuing both before and after giving effect to such
acquisition and any Indebtedness Incurred in connection therewith; and

(g) for an acquisition the consideration for which is greater than $50,000,000,
the Borrower shall have (i) delivered to the Administrative Agent a certificate
of a Responsible Officer certifying that all of the requirements set forth above
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition and (ii) provided such other documents and other
information as may be reasonably requested by the Administrative Agent in
connection with such purchase or acquisition.

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower, any Subsidiary Guarantor or any Pledged Foreign Subsidiary,
final copies or substantially final drafts if not executed at the required time
of delivery of the purchase agreement, sale agreement, merger agreement or other
agreement evidencing such acquisition, including all legal opinions and each
other document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

 

29



--------------------------------------------------------------------------------

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Permitted Stock Repurchase” means any repurchase of the Qualified Equity
Interests of the Borrower permitted under Section 9.6(d).

“Person” means any individual, natural person, company, corporation, limited
liability company, partnership, joint venture, trust, unincorporated
organization or other business entity or government or any agency or political
subdivision thereof.

“Platform” has the meaning assigned thereto in Section 8.2.

“Pledged Foreign Subsidiary” means a Foreign Subsidiary of the Borrower or any
Subsidiary Guarantor for which the Administrative Agent has received a Foreign
Pledge Agreement from the Borrower or such Subsidiary Guarantor, as applicable,
with respect to 65% of the total outstanding voting Equity Interests (and 100%
of the non-voting Equity Interests) of such Foreign Subsidiary and such Foreign
Pledge Agreement is in full force and effect and the Borrower or such Subsidiary
Guarantor, as applicable, shall have satisfied all actions and requirements
related to such Foreign Pledge Agreement (including delivery of stock
certificates, where applicable).

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

30



--------------------------------------------------------------------------------

“Pro Forma Basis” means with respect to any determination of the Consolidated
Total Leverage Ratio, the Consolidated Interest Coverage Ratio or Consolidated
EBITDA (including, in each case, component definitions thereof) that all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period
with respect to any test or covenant for which such calculation is being made:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
Specified Disposition or any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, shall be excluded, and (ii) in the case of the
Acquisition, a Permitted Acquisition or designation of an Unrestricted
Subsidiary as a Restricted Subsidiary described in the definition of the term
“Specified Transaction”, shall be included, (b) any retirement or repayment of
Indebtedness (other than normal fluctuations in revolving Indebtedness Incurred
for working capital purposes) and (c) any Indebtedness Incurred or assumed by
the Borrower or any of its Restricted Subsidiaries in connection therewith,
provided that, (x) if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness at the relevant date of
determination (taking into account any interest hedging arrangements applicable
to such Indebtedness), (y) interest on any obligations with respect to Capital
Leases shall be deemed to accrue at an interest rate reasonably determined by a
Responsible Officer of the Borrower to be the rate of interest implicit in such
obligation in accordance with GAAP and (z) interest on any Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a Eurocurrency interbank offered rate or other rate shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or such Restricted
Subsidiary may designate. Any calculation of the Consolidated Total Leverage
Ratio on a Pro Forma Basis shall be made using Consolidated Total Indebtedness
as of such date of calculation, and Consolidated EBITDA for the four consecutive
Fiscal Quarter period most recently ended for which the Borrower has delivered
financial statements pursuant to Section 8.1(a) or 8.1(b).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“Public Lenders” has the meaning assigned thereto in Section 8.2.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Rating Agencies” means (a) S&P and Moody’s and (b) any other nationally
recognized U.S. rating agency or agencies, as the case may be, approved by the
Borrower.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. Notwithstanding the foregoing,
Required Lenders shall comprise no less than two such Lenders that are not
Affiliates of one another, unless (x) all Lenders that are not Defaulting
Lenders are Affiliates of one another or (y) there is only one Lender that is
not a Defaulting Lender, at such time.

 

31



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than 50% of the sum of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than 50% of the aggregate Extensions of Credit under the Revolving Credit
Facility; provided that the Revolving Credit Commitment of, and the portion of
the Extensions of Credit under the Revolving Credit Facility, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders. Notwithstanding the
foregoing, Required Revolving Credit Lenders shall comprise no less than two
such Revolving Credit Lenders that are not Affiliates of one another, unless
(x) all Revolving Credit Lenders that are not Defaulting Lenders are Affiliates
of one another or (y) there is only one Revolving Credit Lender that is not a
Defaulting Lender, at such time.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, vice president, chief financial officer, secretary or assistant
secretary, controller, treasurer or assistant treasurer of such Person or any
other officer of such Person designated in writing by the Borrower and
reasonably acceptable to the Administrative Agent. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, limited liability company, partnership and/or other
action on the part of such Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including Section 5.13) and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including Section 5.13). The aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date is $150,000,000. The initial
Revolving Credit Commitment of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1.

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment
Percentage of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 1.1.

 

32



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Extension Request” has the meaning assigned thereto in
Section 5.16(b).

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13 and each Extension Series of Extended
Revolving Credit Commitments).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1 (including any Extended Revolving Credit Loans), and all such
revolving loans collectively as the context requires.

“Revolving Credit Maturity Date” means (a) September 30, 2019 for any Revolving
Credit Loans that are not Extended Revolving Credit Loans and (b) the final
maturity date as specified in the applicable Extension Amendment for any tranche
of Extended Revolving Credit Loans.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“RSP” means Renesas SP Drivers, Inc., a Japanese kabushiki kaisha.

“RSP-TW” means Renesas SP Drivers Taiwan, Inc., a company limited-by-shares
incorporated in the Republic of China.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

33



--------------------------------------------------------------------------------

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the “Specially Designated
Nationals List” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the sanctions
lists maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) to the extent explicitly or implicitly covered by a
sanctions program administered by OFAC, (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Swingline Lender, the Hedge Banks that are parties to
Secured Hedge Agreements, the Cash Management Banks that are parties to Secured
Cash Management Agreements, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.

“Security Documents” means the collective reference to the Collateral Agreement,
each Foreign Pledge Agreement, each Control Agreement and each other agreement
or writing pursuant to which any Credit Party pledges or grants a security
interest in any Property or assets securing the Secured Obligations.

“Sellers” means, Renesas Electronics Corporation, a Japanese kabushiki kaisha,
Sharp Corporation, a Japanese kabushiki kaisha, Powerchip Technology Corp., a
company limited-by-shares incorporated in the Republic of China, Global Powertec
Co. Ltd., a British Virgin Islands company, and Quantum Vision Corporation, a
company limited-by-shares incorporated in the Republic of China.

 

34



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the sum of the debt and liabilities
(including contingent liabilities) of the Person and its Subsidiaries, taken as
a whole, does not exceed the present fair saleable value of the assets (at a
fair valuation) of the Person and its Subsidiaries, taken as a whole; (b) the
capital of the Person and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Person and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and (c) the
Person and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts or liabilities including current obligations
beyond their ability to pay such debt as they come due. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Acquisition Agreement Representations” means such of the
representations made by the Acquired Companies, the Sellers or their respective
Subsidiaries or Affiliates in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower or any of its
affiliates has the right (determined without regard to any notice requirement)
to terminate its or their obligations under the Acquisition Agreement (without
giving effect to any Excluded Modifications) or otherwise decline to close the
Acquisition as a result of a breach of such representations or such
representations not being accurate (in each case determined without regard to
any notice requirement).

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Restricted Subsidiary of the Borrower or any
division, business unit, product line or line of business.

“Specified Leverage” means the greater of (a) 2.00:1.00 and (b) 0.25 below the
then applicable maximum ratio set forth in Section 9.15(a).

“Specified Representations” means the representations and warranties made by the
Credit Parties in Section 7.1, Section 7.2(b) (solely with respect to Liens
(i) in the Equity Interests of any Domestic Subsidiary of the Borrower and
(ii) in other assets with respect to which a Lien may be perfected by the filing
of a financing statement under the Uniform Commercial Code or the filing of a
security agreement with the United States Copyright Office or the United States
Patent and Trademark Office), Section 7.3, Section 7.4(a), Section 7.4(b),
Section 7.10, Section 7.11, Section 7.15 and Section 7.18.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) the Transactions (including the Acquisition), (d) any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary and (e) any other event that by the terms of the Loan Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
Incurred by the Borrower or any of its Restricted Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Administrative Agent.

 

35



--------------------------------------------------------------------------------

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the Board
of Directors or other managers of such corporation, partnership, limited
liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Equity Interests
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect Domestic
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Closing Date or which become a party to the Subsidiary Guaranty Agreement
pursuant to Section 8.13.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the benefit and the Secured Parties, which shall be in
form and substance acceptable to the Administrative Agent.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swingline Commitment” means the lesser of (a) $20,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Maturity Date” means the date that is five Business Days prior to the
Revolving Credit Maturity Date.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Synaptics GmbH” means Synaptics Holding GmbH, a Swiss Gesellschaft mit
beschränkter Haftung.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

36



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be increased, reduced or otherwise modified
at any time or from time to time pursuant to the terms hereof and (b) as to all
Term Loan Lenders, the aggregate commitment of all Term Loan Lenders to make
such Term Loans. The aggregate Term Loan Commitment with respect to the Initial
Term Loan of all Term Loan Lenders on the Closing Date is $150,000,000. The Term
Loan Commitment of each Term Loan Lender as of the Closing Date is set forth
opposite the name of such Term Loan Lender on Schedule 1.1.

“Term Loan Extension Request” has the meaning assigned thereto in
Section 5.16(b).

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

“Term Loan Installment Date” means the last Business Day of each Fiscal Quarter,
commencing March 27, 2015.

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means (a) September 30, 2019 for any Initial Term
Loans that are not Extended Term Loans and (b) the final maturity date as
specified in the applicable Extension Amendment for any tranche of Extended Term
Loans.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1.

 

37



--------------------------------------------------------------------------------

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and Extended Term Loans and “Term Loan” means any of such Term Loans.

“Threshold Amount” means $50,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means all transaction fees, charges, premiums and other
amounts related to the Transactions and any Permitted Acquisitions (including
any financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith), in each
case to the extent paid within one year of the closing of the Credit Facility or
such Permitted Acquisition. The term “Transaction Costs” shall also include any
of the foregoing for a potential acquisition that, had such acquisition been
consummated, would have been a Permitted Acquisition.

“Transactions” means, collectively, (a) the repayment in full of certain
existing Indebtedness of the Borrower, (b) the initial Extensions of Credit,
(c) the Acquisition and (d) the payment of the Transaction Costs incurred in
connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 8.14 subsequent to
the Closing Date.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned Subsidiary” means, with respect to any specified Person, a
Restricted Subsidiary of such Person all of the outstanding Equity Interests of
which (other than directors’ qualifying shares) are, directly or indirectly,
owned or controlled by such Person or by one or more Wholly Owned Subsidiaries
of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

38



--------------------------------------------------------------------------------

“Withholding Agent” means any Credit Party and the Administrative Agent.

SECTION 1.2. Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”, and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing,
(x) for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Restricted Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded and (y) upon and
following the acquisition of any business or new Restricted Subsidiary in
accordance with this Agreement, in each case that would not constitute a
“significant subsidiary” for purposes of Regulation S-X, financial items and
information with respect to such newly-acquired business or Restricted
Subsidiary that are required to be included in determining any financial
calculations and other financial ratios contained herein for any period prior to
such acquisition shall not be required to be in accordance with GAAP so long as
the Borrower is able to reasonably estimate pro forma adjustments in respect of
such acquisition for such prior periods, and in each case such estimates are
made in good faith and are factually supportable.

 

39



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

SECTION 1.4. UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5. Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

SECTION 1.6. References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including the Code, the
Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities
Act of 1933, the UCC, the Investment Company Act of 1940, the Interstate
Commerce Act, the Trading with the Enemy Act of the United States or any of the
foreign assets control regulations of the United States Treasury Department,
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

40



--------------------------------------------------------------------------------

SECTION 1.9. Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

SECTION 1.10. Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in the preparation of the most recent annual financial statements of the
Borrower and its Restricted Subsidiaries delivered pursuant to Section 8.1(a).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2, 9.3, 9.5 and 9.6, with respect to any amount of Indebtedness,
Investment, Asset Disposition or Restricted Payment in a currency other than
Dollars, (i) no breach of any basket contained in such sections shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Indebtedness, Investment, Asset Disposition or Restricted
Payment is incurred and (ii) the Dollar equivalent of such amount shall be
determined at the time such event occurs and shall not vary as a result of
changes in rates of exchange occurring after the time such Indebtedness,
Investment, Asset Disposition or Restricted Payment is made or incurred.

SECTION 1.11. Available Amount Transactions. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1. Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans to the
Borrower from time to time from the Closing Date until, but not including, the
Revolving Credit Maturity Date as requested by the Borrower in accordance with
the terms of Section 2.3; provided that (a) on the Closing Date, the Revolving
Credit Outstandings shall not exceed $100,000,000, (b) after the Closing Date,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (c) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.

 

41



--------------------------------------------------------------------------------

SECTION 2.2. Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including Section 6.2(e), and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, the Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time from the Closing Date until, but not including, the Swingline
Maturity Date; provided that (a) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested) shall not exceed the
Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon written demand by the Swingline
Lender but in no event later than 2:00 p.m. on the next succeeding Business Day
after such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender upon written demand but in
no event later than 12:00 p.m. on the next Business Day after such demand is
made (but not less frequently than weekly) the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. In addition, the Borrower hereby authorizes the Administrative Agent
to charge any account maintained by the Borrower with the Swingline Lender (up
to the amount available therein) in order to immediately pay the Swingline
Lender the amount of such Swingline Loans to the extent amounts received from
the Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. If any portion of any such
amount paid to the Swingline Lender shall be recovered by or on behalf of the
Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of the
amount so recovered shall be ratably shared among all the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (unless the amounts so recovered by or on behalf of the Borrower
pertain to a Swingline Loan extended after the occurrence and during the
continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 11.3 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).

 

42



--------------------------------------------------------------------------------

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including non-satisfaction of the conditions set forth in Article
VI. Further, each Revolving Credit Lender agrees and acknowledges that if prior
to the refunding of any outstanding Swingline Loans pursuant to this Section,
one of the events described in Section 10.1(i) or (j) shall have occurred, each
Revolving Credit Lender will, on the date the applicable Revolving Credit Loan
would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Revolving Credit Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 2.3. Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan, and (ii) at least three Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve months in duration,
such notice must be received by the Administrative Agent not later than 12:00
p.m. four Business Days prior to the requested date of such borrowing, whereupon
the Administrative Agent shall give prompt notice to the Revolving Credit
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If the Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate Loans.
If the Borrower requests a Borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
12:00 p.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.

 

43



--------------------------------------------------------------------------------

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds (x) on the Closing Date,
by wire transfer to such Person or Persons as may be designated by the Borrower
in writing and (y) at any time after the Closing Date, by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

SECTION 2.4. Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Swingline Maturity Date),
together, in each case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon written notice from the Administrative Agent but in no event later than
12:00 p.m. on the next Business Day after such notice is made, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).

 

44



--------------------------------------------------------------------------------

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with irrevocable prior written notice to the Administrative
Agent substantially in the form attached as Exhibit D (a “Notice of Prepayment”)
given not later than 12:00 p.m. (i) on the same Business Day as the prepayment
of a Base Rate Loan and a Swingline Loan and (ii) at least three Business Days
before the prepayment of a LIBOR Rate Loan, specifying the date and amount of
prepayment and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Revolving Credit Lender. If any such notice is given,
the amount specified in such notice shall be due and payable on the date set
forth in such notice. Partial prepayments shall be in an aggregate amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $500,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans. A
Notice of Prepayment received after 12:00 p.m. shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof. Notwithstanding the
foregoing, any Notice of a Prepayment delivered in connection with any
refinancing of all or any portion of the Revolving Credit Facility or Swingline
Facility with the proceeds of such refinancing or of any Incurrence of
Indebtedness or the receipt of Net Cash Proceeds of any Asset Disposition, may
be, if expressly so stated to be, contingent upon the consummation of such
refinancing, Incurrence or receipt and may be revoked by the Borrower in the
event such refinancing is not consummated or such Net Cash Proceeds are not
received (provided that the failure of such contingency shall not relieve the
Borrower from its obligations in respect thereof under Section 5.9).

(d) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.

(e) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(f) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.

 

45



--------------------------------------------------------------------------------

SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment.

(a) The Borrower shall have the right at any time and from time to time, upon at
least three Business Days prior irrevocable written notice to the Administrative
Agent, to permanently terminate or reduce, without premium or penalty, the
Revolving Credit Commitments in whole or in part, provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
notwithstanding the foregoing, in connection with the establishment on any date
of any Extended Revolving Credit Commitments pursuant to Section 5.16(d), the
Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of the Revolving Credit Commitments of such Lender so
extended on such date (provided that (x) after giving effect to any such
reduction and to the repayment of any Revolving Credit Loans made on such date,
the Revolving Credit Exposure of any such Lender does not exceed the Revolving
Credit Commitment thereof and (y) for the avoidance of doubt, any such repayment
of Revolving Credit Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.4 with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 5.16(d) of Revolving Credit
Commitments and Revolving Credit Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to Section 5.16(d)
prior to any reduction being made to the Revolving Credit Commitment of any
other Lender), (b) any partial reduction pursuant to this Section 2.5(a) shall
be in the amount of at least $3,000,000 or any whole multiple of $1,000,000 in
excess thereof and (c) after giving effect to such termination or reduction and
to any prepayments of the Loans made on the date thereof in accordance with this
Agreement, the aggregate amount of the Lenders’ Revolving Credit Exposures shall
not exceed the Total Revolving Credit Commitment and the aggregate amount of the
Lenders’ Revolving Credit Exposures in respect of any Class shall not exceed the
aggregate Revolving Credit Commitment of such Class

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment, without premium or penalty, of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans,
Swingline Loans and L/C Obligations, as applicable, to not more than the
Revolving Credit Commitment as so reduced, and if the aggregate amount of all
outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess. Such Cash Collateral shall be applied in accordance with
Section 10.2(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 2.6. Termination of Revolving Credit Facility; Swingline Facility. The
Revolving Credit Facility and the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date. The Swingline Facility and Swingline
Commitment shall terminate on the Swingline Maturity Date.

 

46



--------------------------------------------------------------------------------

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1. L/C Facility.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby or commercial Letters of Credit in an
aggregate amount not to exceed its L/C Commitment for the account of the
Borrower or, subject to Section 3.9, any Restricted Subsidiary thereof, Letters
of Credit may be issued on any Business Day from the Closing Date up to but not
including the Letter of Credit Expiration Date in such form as may be approved
from time to time by the applicable Issuing Lender; provided that no Issuing
Lender shall issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Sublimit or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$25,000, in the case of a commercial Letter of Credit, or $50,000, in the case
of a standby Letter of Credit (or such lesser amount as agreed to by the
applicable Issuing Lender and the Administrative Agent), (ii) expire on a date
no more than twelve months after the date of issuance or last renewal of such
Letter of Credit (subject to automatic renewal for additional one year periods
pursuant to the terms of the Letter of Credit Application or other documentation
acceptable to the applicable Issuing Lender), which date shall be no later than
the Letter of Credit Expiration Date and (iii) be subject to the Uniform
Customs, in the case of a commercial Letter of Credit, or ISP98, in the case of
a standby Letter of Credit, in each case as set forth in the Letter of Credit
Application or as determined by the applicable Issuing Lender and, to the extent
not inconsistent therewith, the laws of the State of New York. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Applicable Law applicable to such Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it, or (C) the
conditions set forth in Section 6.2 are not satisfied. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

 

47



--------------------------------------------------------------------------------

SECTION 3.2. Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender or the Administrative Agent may reasonably request. Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender shall
process such Letter of Credit Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no
event shall such Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower. The applicable Issuing Lender shall promptly furnish to
the Borrower and the Administrative Agent a copy of such Letter of Credit and
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the issuance and upon request by any Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.

SECTION 3.3. Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3(a) in accordance with their
respective Revolving Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender as set
forth in the fee letter agreement executed by such Issuing Lender. Such issuance
fee shall be payable quarterly in arrears on the last Business Day of each
calendar quarter commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Revolving Credit Maturity Date and thereafter
on demand of the applicable Issuing Lender.

(c) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

 

48



--------------------------------------------------------------------------------

SECTION 3.4. L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due
(A) prior to 12:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 12:00 p.m. on any Business Day, such payment shall
be due on the following Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to such Issuing Lender the
portion thereof previously distributed by such Issuing Lender to it.

 

49



--------------------------------------------------------------------------------

SECTION 3.5. Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid by it under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment. Unless the
Borrower shall immediately notify such Issuing Lender that the Borrower intends
to reimburse such Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan bearing interest at the Base Rate on the applicable
repayment date in the amount of (i) such draft so paid and (ii) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment, and the Revolving Credit Lenders shall make a Revolving Credit
Loan bearing interest at the Base Rate in such amount, the proceeds of which
shall be applied to reimburse such Issuing Lender for the amount of the related
drawing and such fees and expenses. Each Revolving Credit Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in accordance
with this Section to reimburse such Issuing Lender for any draft paid under a
Letter of Credit issued by it is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

SECTION 3.6. Obligations Absolute. The Borrower’s obligations under this
Article III (including the Reimbursement Obligation) shall be absolute and
unconditional under any and all circumstances and irrespective of any set off,
counterclaim or defense to payment which the Borrower may have or have had
against the applicable Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the applicable Issuing Lender
and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. No Issuing Lender shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit issued by it, except for errors or omissions caused by such
Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. The Borrower
agrees that any action taken or omitted by any Issuing Lender under or in
connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence, willful misconduct or a
material breach in bad faith of its obligations under the Loan Documents shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender or any L/C Participant to the Borrower. The responsibility of any Issuing
Lender to the

Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

 

50



--------------------------------------------------------------------------------

SECTION 3.7. Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8. Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including with
respect to any reimbursement, Cash Collateral or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. In addition,
each Issuing Lender shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an Issuing Lender
or making any change to its L/C Commitment. No failure on the part of any
Issuing Lender to provide such information pursuant to this Section 3.8 shall
limit the obligations of the Borrower or any Revolving Credit Lender hereunder
with respect to its reimbursement and participation obligations hereunder.

SECTION 3.9. Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse, or to cause the
applicable Restricted Subsidiary to reimburse, the applicable Issuing Lender
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
any of its Restricted Subsidiaries inures to the benefit of the Borrower and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

SECTION 3.10. Provisions Related to Extended Revolving Credit Commitments. If
the Letter of Credit Expiration Date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiry date of any Letter of Credit, then
(a) if one or more other tranches of Revolving Credit Commitments in respect of
which the Letter of Credit Expiration Date shall not have so occurred are then
in effect, such Letters of Credit shall, to the extent such Letters of Credit
could have been issued under such other tranches, automatically be deemed to
have been issued (including for purposes of the obligations of the Revolving
Credit Lenders to purchase participations therein and to make Revolving Credit
Loans and payments in respect thereof pursuant to Section 3.4 and 3.5) under
(and ratably participated in by Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Revolving
Credit Commitments thereunder at such time (it being understood that no partial
face amount of any Letter of Credit may be so reallocated) and (b) to the extent
not reallocated pursuant to the immediately preceding clause (a), the Borrower
shall Cash Collateralize any such Letter of Credit. Commencing with the maturity
date of any tranche of Revolving Credit Commitments, the sublimit for Letters of
Credit shall be agreed solely with each applicable Issuing Lender.

 

51



--------------------------------------------------------------------------------

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1. Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date.

SECTION 4.2. Procedure for Advance of Term Loan.

(a) Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 12:00 p.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than
three Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement); notwithstanding the foregoing, the Borrower may
give such irrevocable notice to the Administrative Agent by telephone, provided
that such telephonic notice by the Borrower must be promptly confirmed by
delivery to the Administrative Agent of a Notice of Borrowing. Upon receipt of
such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Term Loan Lender thereof. Not later than 2:00 p.m. on the
Closing Date, each Term Loan Lender will make available to the Administrative
Agent for the account of the Borrower, at the Administrative Agent’s Office in
immediately available funds, the amount of such Initial Term Loan to be made by
such Term Loan Lender on the Closing Date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of the Initial Term
Loan in immediately available funds by wire transfer to such Person or Persons
as may be designated by the Borrower in writing.

(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.

SECTION 4.3. Repayment of Term Loans.

(a) Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on each Term Loan Installment Date as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:

 

52



--------------------------------------------------------------------------------

Term Loan Installment Date

   Quarterly Principal Installment  

The first four Term Loan Installment Dates

   $ 1,875,000   

Each Term Loan Installment Date thereafter

   $ 3,750,000   

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

(b) Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 5.13.

(c) Extended Term Loans. Notwithstanding the foregoing, the Borrower shall repay
the aggregate outstanding principal amount of each Extended Term Loan (if any)
as determined pursuant to, and in accordance with, Section 5.16.

SECTION 4.4. Prepayments of Term Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Term Loans, in whole or
in part, upon delivery to the Administrative Agent of a Notice of Prepayment not
later than 12:00 p.m. (i) on the same Business Day as the prepayment of a Base
Rate Loan and (ii) at least three Business Days before the prepayment of a LIBOR
Rate Loan, specifying the date and amount of repayment, whether the repayment is
of LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and whether the repayment is
of the Initial Term Loan, an Incremental Term Loan or a combination thereof, and
if a combination thereof, the amount allocable to each. Each optional prepayment
of any Class of Term Loans hereunder shall be in an aggregate principal amount
of at least $1,000,000 or any whole multiple of $500,000 in excess thereof and
shall be applied to the outstanding principal installments of the Initial Term
Loan and, if applicable, any Incremental Term Loans as directed by the Borrower,
provided that in the absence of such direction, optional prepayment shall be
applied to outstanding principal installments in direct order of maturity. Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. A Notice of Prepayment received after 12:00 p.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.
Notwithstanding the foregoing, (x) any Notice of Prepayment delivered in
connection with any refinancing of all or any portion of the Term Loan Facility
with the proceeds of such refinancing or of any other Incurrence of Indebtedness
or the receipt of Net Cash Proceeds of Asset Disposition may be, if expressly so
stated to be, contingent upon the consummation of such refinancing, Incurrence
or receipt and may be revoked by the Borrower in the event such refinancing is
not consummated or such Net Cash Proceeds are not received; provided that the
delay or failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9 and (y) the Borrower may not
repay Extended Term Loans of any Extension Series unless such prepayment is
accompanied by a pro rata (or greater) repayment of Term Loans of the Existing
Term Loan Class from which such Extended Term Loans were converted (or such Term
Loans of the Existing Term Loan Class have otherwise been repaid in full).

 

53



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (iv) below in an amount equal to
100% of the aggregate Net Cash Proceeds from any Debt Issuance not otherwise
permitted pursuant to Section 9.1. Such prepayment shall be made within five
Business Days after the date of receipt of the Net Cash Proceeds of any such
Debt Issuance.

(ii) Asset Dispositions. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (iv) below in amounts equal to
100% of the aggregate Net Cash Proceeds from any Asset Disposition (other than
any Asset Disposition permitted pursuant to, and in accordance with, clauses (a)
through (e) of Section 9.5) to the extent that the aggregate amount of such Net
Cash Proceeds not reinvested as set forth below exceeds $25,000,000 during any
Fiscal Year. Such prepayments shall be made within three Business Days after the
date of receipt of the Net Cash Proceeds of any such Asset Disposition by such
Credit Party or any of its Restricted Subsidiaries; provided that, (A) no
prepayment shall be required under this Section 4.4(b)(ii) to the extent that
such Net Cash Proceeds are committed to be reinvested pursuant to a legally
binding agreement in assets used or useful in the business of the Borrower and
its Restricted Subsidiaries within twelve months after receipt of such Net Cash
Proceeds and are thereafter actually reinvested in assets used or useful in the
business of the Borrower and its Restricted Subsidiaries within six months;
provided further that any portion of such Net Cash Proceeds not committed to be
reinvested pursuant to a legally binding agreement within such twelve month
period or actually reinvested within such six month period shall be prepaid in
accordance with this Section 4.4(b)(ii) immediately after the expiration of such
twelve or six month period, as applicable and (B) no prepayment shall be
required under this Section 4.4(b)(ii) to the extent such Net Cash Proceeds are
attributable to an Asset Disposition of a Foreign Subsidiary so long as the
Consolidated Total Leverage Ratio calculated on a Pro Forma Basis (after giving
effect to such Asset Disposition) is less than the Specified Leverage.

(iii) Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (iv) below
in an amount equal to 100% of the aggregate Net Cash Proceeds from any Insurance
and Condemnation Event to the extent that the aggregate amount of such Net Cash
Proceeds not reinvested as set forth below exceeds $25,000,000 during any Fiscal
Year. Such prepayments shall be made within three Business Days after the date
of receipt of Net Cash Proceeds of any such Insurance and Condemnation Event by
such Credit Party or such Restricted Subsidiary; provided that, (A) no
prepayment shall be required under this Section 4.4(b)(iii) to the extent that
such Net Cash Proceeds are committed to be reinvested pursuant to a legally
binding agreement in assets used or useful in the business of the Borrower and
its Restricted Subsidiaries within twelve months after receipt of such Net Cash
Proceeds and are thereafter actually reinvested in assets used or useful in the
business of the Borrower within six months; provided further that any portion of
the Net Cash Proceeds not committed to be reinvested pursuant to a legally
binding agreement within such twelve month period or actually reinvested within
such six month period shall be prepaid in accordance with this
Section 4.4(b)(iv) immediately after the expiration of such twelve or six month
period, as applicable and (B) no prepayment shall be required under this
Section 4.4(b)(iii) to the extent such Net Cash Proceeds are attributable to an
Insurance and Condemnation Event of a Foreign Subsidiary so long as the
Consolidated Leverage Ratio calculated on a Pro Forma Basis (after giving effect
to such Insurance and Condemnation Event) is less than the Specified Leverage.

 

54



--------------------------------------------------------------------------------

(iv) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (iii) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section shall be
applied as follows: first, except as otherwise provided in any Extension
Amendment or otherwise agreed by the Borrower and the applicable Incremental
Term Loan Lenders, ratably between each Class of Term Loans then outstanding
(with prepayments applied to reduce up to the next eight remaining scheduled
principal installments of each Class of Term Loans in direct order of maturity
and thereafter to the remaining scheduled principal installments on a pro rata
basis) and (ii) second, to the extent of any excess, to repay the Revolving
Credit Loans pursuant to Section 2.4(d), without a corresponding reduction in
the Revolving Credit Commitment.

(v) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1. Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three Business Days (or four Business Days with respect to a
LIBOR Rate based on a twelve month Interest Period) after the Closing Date
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement) and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin. The Borrower shall select the rate of interest and Interest Period, if
any, applicable to any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 5.2.

 

55



--------------------------------------------------------------------------------

(b) Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) all outstanding
LIBOR Rate Loans shall bear interest at a rate per annum of 2% in excess of the
rate (including the Applicable Margin) then applicable to LIBOR Rate Loans until
the end of the applicable Interest Period, (B) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to 2% in excess of the rate (including
the Applicable Margin) then applicable to Base Rate Loans or such other
Obligations arising hereunder or under any other Loan Document and (C) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

(c) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing with December 31, 2014; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three months, at the end of each three
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

 

56



--------------------------------------------------------------------------------

SECTION 5.2. Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”); provided that such irrevocable notice may
be given to the Administrative Agent by telephone, provided, further, that such
telephonic notice by the Borrower must be promptly confirmed by delivery to the
Administrative Agent of a Notice of Conversion/Continuation not later than 12:00
p.m. three Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan;
provided that if the Borrower wishes to request LIBOR Rate Loans having an
Interest Period of twelve months in duration, such notice must be received by
the Administrative Agent not later than 12:00 p.m. four Business Days prior to
the requested date of such conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan. Any such automatic conversion to a Base Rate Loan shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan. If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

SECTION 5.3. Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing with December 31,
2014 and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

 

57



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

SECTION 5.4. Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 4:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time shall
be deemed a payment on such date for the purposes of Section 10.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of the Administrative Agent’s fees
or expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender, each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).

SECTION 5.5. Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent (including the Register maintained pursuant to
Section 12.9(c)) shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders or such Issuing Lender to the Borrower
and its Restricted Subsidiaries and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the Register and the
corresponding accounts and records of the Administrative Agent (including the
Register maintained pursuant to Section 12.9(c)) shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note, Term Loan Note and/or Swingline
Note, as applicable, which shall evidence such Lender’s Revolving Credit Loans,
Term Loans and/or Swingline Loans, as applicable, in addition to such accounts
or records. Each Lender may attach schedules to its Notes and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

58



--------------------------------------------------------------------------------

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, including any buy back of the Term Loans by the Borrower
pursuant to Section 12.9(e) but excluding any other assignment or participation
to the Borrower or any of its Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

59



--------------------------------------------------------------------------------

SECTION 5.7. Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 p.m. on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lenders or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lenders
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lenders or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

60



--------------------------------------------------------------------------------

(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

SECTION 5.8. Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine in good faith (which determination shall be conclusive and
binding absent manifest error) that reasonable and adequate means do not exist
for the ascertaining the LIBOR Rate for such Interest Period with respect to a
proposed LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give written notice thereof to the Borrower
as to such determination and the basis therefor. Thereafter, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended (until
such time as the conditions or events described in clauses (i) through (iii) of
the preceding sentence and specified in the written notice described in the
preceding sentence shall no longer exist or shall have otherwise been remedied,
at which time, the Administrative Agent shall revoke the foregoing written
notice), and the Borrower shall, upon receipt of such written notice and for so
long as the same has not been revoked by the Administrative Agent, either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 5.1(d)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give
written notice to the Borrower and the other Lenders as to such circumstances
and the basis therefor. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances specified in the written notice described in
the preceding sentence no longer exist or have otherwise been remedied, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

 

61



--------------------------------------------------------------------------------

SECTION 5.9. Indemnity. Upon demand from time to time of any Lender and receipt
by the Borrower of written notice thereof from the Administrative Agent, the
Borrower shall indemnify each of the Lenders against any actual loss or expense
(including any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a LIBOR Rate Loan or from fees
payable to terminate the deposits from which such funds were obtained, but not
any loss of anticipated profits) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower (for a reason other than the
failure of such Lender to make a Loan) to borrow, continue or convert on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
or (c) due to any payment, prepayment or conversion of any LIBOR Rate Loan on a
date other than the last day of the Interest Period therefor or the day
specified for payment in any notice required hereunder. A certificate of such
Lender setting forth in reasonable detail the factual basis for, and
calculations used in, determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be presumed to be correct save for manifest error.

SECTION 5.10. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Letter of Credit, Loan
Commitments, or other Obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

62



--------------------------------------------------------------------------------

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender, the applicable Issuing Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, such
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, such Issuing Lender or other Recipient, the
Borrower shall, within 30 days pay to any such Lender, such Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts necessary
to compensate such Lender, such Issuing Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered, as set forth
in such certificate (absent manifest error).

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrower
shall, within 30 days, pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts necessary to compensate such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
for any such reduction suffered, as set forth in such certificate (absent
manifest error).

(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth in reasonable detail the factual
basis for, and calculations used in determining such amount or amounts necessary
to compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs Incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

63



--------------------------------------------------------------------------------

SECTION 5.11. Taxes.

(a) Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in this
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.

 

64



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.11(g)(ii)(A), 5.11(g)(ii)(B) and 5.11(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. If the Administrative Agent is a U.S. Person, it shall deliver
to the Borrower Agent on or prior to the date on which the Administrative Agent
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent) an executed
original of IRS Form W-9 certifying that the Administrative Agent is exempt from
United States federal backup withholding tax.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

 

65



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN, or
W-8BEN-E, as applicable (or any successor form), establishing an exemption from,
or reduction of, United States federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN, or W-8BEN-E, as
applicable (or any successor form), establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN, or W-8BEN-E, as
applicable (or any successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

66



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

67



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 5.12. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.10 or Section 5.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all documented and reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders. If (x) any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), (y) any Lender is a Defaulting Lender or a Non-Consenting
Lender or (z) any Lender refuses to make an Extension Election pursuant to
Section 5.16, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under, and interests in, as applicable, its
outstanding Loans and this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;

 

68



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply and such Lender has notified the Borrower thereof in writing.
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 5.12(b).

SECTION 5.13. Incremental Loans.

(a) At any time, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of:

(i) one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”); or

(ii) one or more increases in the Revolving Credit Commitments or Extended
Revolving Credit Commitments (any such increase, an “Incremental Revolving
Credit Commitment” and, together with the Incremental Term Loan Commitments, the
“Incremental Loan Commitments”) to make revolving credit loans under the
Revolving Credit Facility (any such increase, an “Incremental Revolving Credit
Increase” and, together with the Incremental Term Loans, the “Incremental
Loans”);

 

69



--------------------------------------------------------------------------------

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of Incurrence thereof) exceed
$100,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than 5 Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment. Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
immediately before or immediately after giving effect to (1) any Incremental
Loan Commitment and (2) the making of any Incremental Loans pursuant thereto,
provided that in connection with any Incremental Loan Commitment Incurred to
finance a Permitted Acquisitions, this clause (A) shall apply only to any Event
of Default under Section 10.1(a), (b), (i) or (j), but subject to, if agreed by
the Incremental Lenders providing such Incremental Loan Commitment, customary
“SunGard” protections or limited conditionality, as applicable;

(B) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the
(1) Borrower is in compliance with the financial covenants set forth in
Section 9.15 based on the financial statements most recently delivered pursuant
to Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect
(on a Pro Forma Basis) to (x) any Incremental Loan Commitment, (y) the making of
any Incremental Loans pursuant thereto (with any Incremental Loan Commitment
being deemed to be fully funded) and (z) any Permitted Acquisition consummated
in connection therewith;

(C) each of the Specified Representations shall be true and correct in all
material respects, except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, and correct in all respects, on
such Increased Amount Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date);

(D) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;

(E) (1) in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Lender Joinder Agreement):

 

70



--------------------------------------------------------------------------------

(x) such Incremental Term Loan will not have a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Initial
Term Loan or a maturity date earlier than the Term Loan Maturity Date and shall
otherwise have terms customarily associated with “term loan A loans”;

(y) subject to clause (x) above, the pricing, interest rate margins, discounts,
premiums, rate floors and fees and maturity and amortization schedule applicable
to such Incremental Term Loan shall be determined by the Borrower and the
applicable Incremental Lenders; and

(z) except as provided above, all other terms and conditions applicable to such
Incremental Term Loan shall, except to the extent otherwise provided in this
Section 5.13, be identical to the terms and conditions applicable to the Initial
Term Loan;

(2) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(x) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees (other than
upfront fees), in each case at the rate applicable to the Revolving Credit
Loans, and shall be subject to the same terms and conditions as the Revolving
Credit Loans;

(y) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

(z) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

 

71



--------------------------------------------------------------------------------

(F) (1) any Incremental Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the existing Term Loan Lenders under the
Term Loan Facility and each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as the Initial Term Loan (such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof
among the Initial Term Loan and the Incremental Term Loans); and

(2) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(G) such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

(H) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including a resolution duly adopted by the Board of
Directors of each Credit Party authorizing such Incremental Loan and/or
Incremental Term Loan Commitment) reasonably requested by the Administrative
Agent in connection with any such transaction.

(b) (i) The Incremental Term Loans shall be deemed to be Term Loans; provided
that such Incremental Term Loans shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement.

(ii) The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Agreement.

(c) (i) On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Term Loan
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

(ii) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

 

72



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Section 5.13, the parties
acknowledge and agree that to the extent that any financial maintenance covenant
is added for the benefit of any Incremental Term Loan or Incremental Revolving
Credit Increase, no consent shall be required from the Administrative Agent or
any of the Lenders to the extent that such financial maintenance covenant is
also added for the benefit of each other existing Class and tranche.

SECTION 5.14. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

 

73



--------------------------------------------------------------------------------

SECTION 5.15. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

74



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

75



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 5.16. Extensions of Loans and Revolving Credit Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 5.16. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class, which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be identical to the Term Loans of the Existing Term Loan Class from which
they are to be converted, except (x) the scheduled final maturity date shall be
extended and all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 4.3(a) or in the Lender Joinder
Agreement, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were converted, in each case as more particularly
set forth in Section 5.16(d) below) and (y) (A) the interest margins with
respect to the Extended Term Loans may be higher or lower than the interest
margins for the Term Loans of such Existing Term Loan Class and/or
(B) additional fees may be payable to the Lenders providing such Extended Term
Loans in addition to or in lieu of any increased margins contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment; provided that, notwithstanding anything to the contrary in
this Section 5.16 or otherwise, (1) no Extended Term Loans may be optionally
prepaid prior to the date on which the Existing Term Loan Class from which they
were converted is repaid in full except in accordance with the last sentence of
Section 4.4(a) and (2) the weighted average life to maturity of any Extended
Term Loans shall be no shorter than the remaining weighted average life to
maturity of any Term Loans. No Lender shall have any obligation to agree to have
any of its Term Loans of any Existing Term Loan Class converted into Extended
Term Loans pursuant to any Extension Request. Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class form which they were converted.

 

76



--------------------------------------------------------------------------------

(b) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments and/or any Extended Revolving Credit
Commitments, each existing at the time of such request (each, an “Existing
Revolving Credit Commitment” and any related revolving credit loans thereunder,
“Existing Revolving Credit Loans”; each Existing Revolving Credit Commitment and
related Existing Revolving Credit Loans together being referred to as an
“Existing Revolving Credit Class”), be converted to extend the termination date
thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of Loans related to such
Existing Revolving Credit Commitments (any such Existing Revolving Credit
Commitments which have been so extended, “Extended Revolving Credit Commitments”
and any related Loans, “Extended Revolving Credit Loans”) and to provide for
other terms consistent with this Section 5.16(b). In order to establish any
Extended Revolving Credit Commitments, the Borrower shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Revolving Credit Commitments, which
such request shall be offered equally to all such Lenders) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which terms shall be identical to those
applicable to the Existing Revolving Credit Commitments from which they are to
be extended (the “Specified Existing Revolving Credit Commitment”), except all
or any of the final maturity dates of such Extended Revolving Credit Commitments
may be delayed to later dates than the final maturity dates of the Specified
Existing Revolving Credit Commitments; provided that, notwithstanding anything
to the contrary in this Section 5.16(d) or otherwise, (1) the borrowing and
repayment (other than in connection with a permanent repayment and termination
of commitments) of Loans with respect to any Existing Revolving Credit
Commitments shall be made on a pro rata basis with all other Existing Revolving
Credit Commitments and (2) assignments and participations of Extended Revolving
Credit Commitments and Extended Revolving Credit Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Credit Loans related to such Commitments set forth
in Section 12.9. No Lender shall have any obligation to agree to have any of its
Existing Revolving Credit Loans or Existing Revolving Credit Commitments of any
Existing Revolving Credit Class converted into Extended Revolving Credit Loans
or Extended Revolving Credit Commitments pursuant to any Extension Request.
Unless otherwise specified in the applicable Revolving Credit Extension Request,
any Extended Revolving Credit Commitments of any Extension Series shall
constitute a separate Class of revolving credit commitments from the Specified
Existing Revolving Credit Commitments and from any other Existing Revolving
Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date).

 

77



--------------------------------------------------------------------------------

(c) The Borrower shall provide each Extension Request at least 10 Business Days
(or such shorter period as the Administrative Agent may agree) prior to the date
on which Lenders under the applicable Existing Class or Existing Classes are
requested to respond. Any Lender (an “Extending Lender”) wishing to have all or
a portion of its Term Loans, Extended Term Loans, Incremental Term Loans,
Revolving Credit Commitments or Extended Revolving Credit Commitments of the
Existing Class or Existing Classes subject to such Extension Request converted
into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall notify the Administrative Agent (an “Extension Election”) on
or prior to the date specified in such Extension Request of the amount of its
Term Loans, Extended Term Loans, Incremental Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitments or Extended Revolving
Credit Commitments of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable. In the event that the
aggregate amount of Term Loans, Extended Term Loans, Incremental Term Loans,
Revolving Credit Commitments, Incremental Revolving Credit Commitments or
Extended Revolving Credit Commitments of the Existing Class or Existing Classes
subject to Extension Elections exceeds the amount of Extended Term Loans or
Extended Revolving Commitments, as applicable, requested pursuant to the
Extension Request, Term Loans, Extended Term Loans, Incremental Term Loans,
Revolving Credit Commitments, Incremental Revolving Credit Commitments or
Extended Revolving Credit Commitments of the Existing Class or Existing Classes
subject to Extension Elections shall be converted to Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, on a pro rata basis based
on the amount of Term Loans, Revolving Credit Commitments, Incremental Revolving
Credit Commitments or Extended Revolving Credit Commitments included in each
such Extension Election. Notwithstanding the conversion of any Existing
Revolving Credit Commitments into Extended Revolving Credit Commitments, such
Extended Revolving Credit Commitments shall be treated identically to all other
Existing Revolving Credit Commitments for purposes of the obligations of a
Revolving Credit Lender in respect of Swing Line Loans under Section 2.2 and
Letters of Credit under Article III, except that the applicable Extension
Amendment may provide that the Swingline Maturity Date and/or the Letter of
Credit Expiration Date may be extended and the related obligations to make
Swingline Loans and issue Revolving Letters of Credit may be continued so long
as the Swingline Lender and/or the applicable Issuing Lender, as applicable, has
consented to such extensions in its sole discretion (it being understood that no
consent of any other Lender shall be required in connection with any such
extension).

(d) Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
shall be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, except to the extent expressly contemplated by the penultimate
sentence of this Section 5.16(d) and notwithstanding anything to the contrary
set forth in Section 12.2, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, established thereby) executed by
the Credit Parties, the Administrative Agent and the Extending Lenders. No
Extension Amendment shall provide for any new Class of Extended Term Loans or
Extended Revolving Credit Commitments in an aggregate principal amount that is
less than $25,000,000. In addition to any terms and changes required or
permitted by Section 5.16(a), each Extension Amendment (x) shall amend the
scheduled amortization payments pursuant to Section 4.3 or the applicable Lender
Joinder Agreement with respect to the Existing Term Loan Class from which the
Extended Term Loans were converted to reduce each scheduled principal
installment for the Existing Term Loan Class in the same proportion as the
amount of Term Loans of the Existing Term Loan Class is to be converted pursuant
to such Extension Amendment (it being understood that the amount of any
scheduled principal installment payable with respect to any individual Term Loan
of such Existing Term Loan Class that is not an Extended Term Loan shall not be
reduced as a result thereof) and (y) may, but shall not be required to, impose
additional requirements (not inconsistent with the provisions of this Agreement
in effect at such time) with respect to the final maturity and weighted average
life to maturity of Incremental Term Loans Incurred following the date of such
Extension Amendment.

 

78



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Agreement, (i) on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (a) and/or (b) above (an
“Extension Date”), (A) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date) and (B) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Existing Revolving
Credit Commitments to Extended Revolving Credit Commitments.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1. Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents (other than any Control Agreement for any securities account
that is part of the Collateral, which is to be executed and delivered in
accordance with Section 8.16(b)) and the Subsidiary Guaranty Agreement, together
with any other applicable Loan Documents to be executed on the Closing Date,
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto and shall be in full force and effect.

 

79



--------------------------------------------------------------------------------

(b) Legal Opinions. The Administrative Agent shall have received a written
opinion of (i) Jones Day, special counsel for the Borrower and each other Credit
Party, with respect to the Credit Parties, the Loan Documents and such other
matters as the Administrative Agent shall reasonably request and (ii) Walder
Wyss Ltd., special Swiss counsel for the Administrative Agent, with respect to
such matters as the Administrative Agent shall reasonably request, which such
opinions shall be addressed to the Administrative Agent, the Lenders and the
Issuing Lenders and shall expressly permit reliance by permitted successors and
assigns on customary matters).

(c) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that the Specified Representations are true and correct
in all material respects (except to the extent any such representation and
warranty is qualified by materiality or reference to Material Adverse Effect, in
which case, such representation and warranty shall be true and correct in all
respects).

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the Board of Directors of such Credit Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing (to the extent such concept exists in the applicable jurisdiction)
of each Credit Party under the laws of its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable.

(d) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
documents to be filed or recorded in the United States that are necessary to
perfect the security interests of the Administrative Agent, on behalf of the
Secured Parties, in the Collateral and the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that upon
such filings and recordations such security interests constitute valid and
perfected first priority Liens thereon (subject to Permitted Liens).

 

80



--------------------------------------------------------------------------------

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).

(iv) Property and Liability Insurance. The Borrower shall have used commercially
reasonable efforts to provide evidence of property, business interruption and
liability insurance covering each Credit Party (with appropriate endorsements
naming the Administrative Agent as lender’s loss payee (and mortgagee, as
applicable) on all policies for property hazard insurance and as additional
insured on all policies for liability insurance).

(v) Notwithstanding the foregoing, to the extent any security interest in any
Collateral is not or cannot be perfected on the Closing Date after the
Borrower’s use of commercially reasonable efforts to do so (other than security
interests that may be perfected by (x) the filing of a financing statement under
the Uniform Commercial Code in the office of the Secretary of State (or
equivalent filing office) of the respective jurisdiction of organization of the
Borrower or any Subsidiary Guarantor, (y) the delivery of certificates
evidencing Equity Interests required to be pledged hereunder and (z) the filing
of short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable), then the
perfection of such security interests shall not constitute a condition precedent
under this Section 6.1 to the availability and initial funding of the Loans or
the issuance of any Letters of Credit on the Closing Date but may, if required,
instead be perfected within 90 days (or such longer period as the Administrative
Agent may reasonably agree) after the Closing Date pursuant to arrangements to
be mutually agreed in good faith by the parties hereto.

(e) Acquisition Agreement.

(i) There has been no “Material Adverse Effect” or “Material Adverse Change” as
defined in the Acquisition Agreement (without giving effect to any Excluded
Modifications).

 

81



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall have received a letter from the Borrower
certifying that (x) all of the conditions precedent to closing under the
Acquisition Agreement (other than the delivery of the purchase price to the
Sellers) have been satisfied in all respects, (y) upon the delivery of the
purchase price to the Sellers, the Acquisition shall become effective and
(z) subject to the delivery of the purchase price, no event, effect, fact,
circumstance, development, occurrence or change will prevent the consummation of
the Acquisition (the “Acquisition Confirmation Letter”).

(f) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries and the
related audited statements of income and retained earnings and cash flows for
each of the Fiscal Years ended June 29, 2013 and June 28, 2014, (B) the audited
Consolidated balance sheet of the Acquired Companies and their respective
Subsidiaries and the related audited statements of income and retained earnings
and cash flows for each of the fiscal years ended March 31, 2013 and March 31,
2014 and (C) unaudited Consolidated balance sheet of the Acquired Companies and
their respective Subsidiaries as of the fiscal quarter ended June 30, 2014 and
related unaudited interim statements of income and retained earnings.

(ii) Pro Forma Financial Statements. The Administrative Agent shall have
received pro forma consolidated financial statements for the Borrower and its
Subsidiaries for the four-quarter period most recently ended prior to the
Closing Date for which financial statements are available calculated on a Pro
Forma Basis after giving effect to the Transactions, provided that such pro
forma financial statements shall be in a form customary for confidential
information memoranda for bank facilities of this type and shall not be required
to be prepared in accordance with Regulation S-X under the Securities Act of
1933, as amended.

(iii) Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower, of balance sheets, income
statements and cash flow statements on a quarterly basis for the remaining
Fiscal Year following the Closing Date and on an annual basis for each year
thereafter during the term of the Credit Facility.

(iv) Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in substantially the form of Exhibit J
attached hereto, and certified as accurate by the chief financial officer of the
Borrower.

(v) Payment at Closing. The Borrower shall have paid or made arrangements to pay
contemporaneously with closing (A) to the Administrative Agent, the Arranger and
the Lenders, the fees set forth or referenced in Section 5.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all documented and
reasonable fees, charges and disbursements of one primary counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least three days prior to the
Closing Date and (C) to the Administrative Agent and any Lender, such amount as
may be due pursuant to this Agreement, in each case to the extent invoiced at
least three Business Days prior to the Closing Date.

 

82



--------------------------------------------------------------------------------

(g) Miscellaneous.

(i) Specified Representations. The Specified Representations shall be true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true and
correct in all respects after giving effect to any such qualification).

(ii) Specified Acquisition Agreement Representations. The Specified Acquisition
Agreement Representations shall be true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect (as defined in the
Acquisition Agreement), in which case, such representation and warranty shall be
true and correct in all respects after giving effect to any such qualification).

(iii) Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (excluding Indebtedness permitted pursuant to Section 9.1) shall be
repaid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.

(iv) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information reasonably requested by the Administrative Agent at least ten
Business Days prior to the Closing Date in order to comply with requirements of
the PATRIOT Act, applicable “know your customer” and anti-money laundering rules
and regulations.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 6.2. Conditions to All Extensions of Credit after the Closing Date. The
obligations of the Lenders to make or participate in any Extensions of Credit
after the Closing Date and/or any Issuing Lender to issue or extend any Letter
of Credit are subject to the satisfaction of the following conditions precedent
on the relevant borrowing, continuation, conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. Except as otherwise provided
in Section 5.13 with respect to Incremental Term Loans and Incremental Revolving
Credit Increases, the representations and warranties contained in Article VII
shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing, issuance or extension
date with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 

83



--------------------------------------------------------------------------------

(b) No Existing Default. Except as otherwise provided in Section 5.13 with
respect to Incremental Term Loans and Incremental Revolving Credit Increases, no
Default or Event of Default shall have occurred and be continuing (i) on the
borrowing date with respect to such Loan or after giving effect to the Loans to
be made on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application as applicable, from the Borrower in accordance
with Section 2.3(a), Section 3.2 or Section 4.2, as applicable. The submission
by the Borrower of each Notice of Borrowing and each Letter of Credit
Application after the Closing Date shall be deemed to be a representation and
warranty by the Borrower that each of the statements set forth in
Sections 6.2(a) and 6.2(b) is true and correct as of the date of such notice.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the Transactions and other transactions contemplated
hereunder, which representations and warranties shall be deemed made on the
Closing Date and as otherwise set forth in Section 6.2, that:

SECTION 7.1. Organization; Power; Qualification. Each Credit Party and each
Restricted Subsidiary thereof (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation (to the extent such concept is applicable in the relevant
jurisdiction), (b) has the power and authority to own its Properties and to
carry on its business as now being and hereafter proposed to be conducted and
(c) is duly qualified and authorized to do business in each jurisdiction in
which the character of its Properties or the nature of its business requires
such qualification and authorization except in jurisdictions where the failure
to be so qualified or in good standing could not reasonably be expected to
result in a Material Adverse Effect. The jurisdictions in which each Credit
Party and each Restricted Subsidiary thereof are organized as of the Closing
Date are described on Schedule 7.1.

 

84



--------------------------------------------------------------------------------

SECTION 7.2. Ownership. Each Restricted Subsidiary of each Credit Party as of
the Closing Date is listed on Schedule 7.2. As of the Closing Date, the
capitalization of each Credit Party and its Restricted Subsidiaries consists of
the number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.2. All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable (to the extent such concepts are applicable in the relevant
jurisdiction) and not subject to any preemptive or similar rights, except as
described in Schedule 7.2. The shareholders or other owners, as applicable, of
each of the Borrower’s Restricted Subsidiaries and the number of shares owned by
each as of the Closing Date are described on Schedule 7.2. As of the Closing
Date, there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Credit Party (other than the Borrower) or
any Restricted Subsidiary thereof, except as described on Schedule 7.2.

SECTION 7.3. Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary organizational action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation against such Credit Party, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies and requirements of
reasonableness, good faith and fair dealing.

SECTION 7.4. Compliance of Agreement, Loan Documents and Borrowing With Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not (a) require any Governmental Approval that
have not been obtained or violate any Applicable Law relating to any Credit
Party where the failure to obtain such Governmental Approval or such violation
would reasonably be expected to have a Material Adverse Effect, (b) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party,
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, or (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens.

 

85



--------------------------------------------------------------------------------

SECTION 7.5. Compliance With Law; Governmental Approvals. Each Credit Party and
each Restricted Subsidiary thereof (a) has all material Governmental Approvals
required by any Applicable Law for it to conduct its business, (b) is in
compliance with each material Governmental Approval applicable to it and in
material compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law, except in each case of
clauses (a), (b) and (c) where the failure to have, comply or file would not
reasonably be expected to have a Material Adverse Effect.

SECTION 7.6. Tax Returns and Payments. Each Credit Party and each Restricted
Subsidiary thereof has duly filed or caused to be filed all income and other tax
returns required by Applicable Law to be filed (except for extensions duly
obtained), and has paid, or made adequate provision for the payment of, all
federal, state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party), in each case except to the extent that failure to do so
would not reasonably be expected to result in a Material Adverse Effect. As of
the Closing Date, except as set forth on Schedule 7.6, there is no ongoing audit
or examination or, to its knowledge, other investigation by any Governmental
Authority of the tax liability of any Credit Party or any Restricted Subsidiary
thereof. No Governmental Authority has asserted any Lien or, to any Credit
Party’s knowledge, other claim against any Credit Party or any Restricted
Subsidiary thereof with respect to material unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Liens).

SECTION 7.7. Intellectual Property Matters. Each Credit Party and each
Restricted Subsidiary thereof owns or possesses rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Restricted Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations, which in either case, would reasonably be expected to
have a Material Adverse Effect.

SECTION 7.8. Environmental Matters. Except as disclosed in Schedule 7.8 or as
would not reasonably be expected individually or in the aggregate, to have a
Material Adverse Effect:

 

86



--------------------------------------------------------------------------------

(a) The properties owned, leased or operated by each Credit Party and each
Restricted Subsidiary thereof now or in the past do not contain, and, to its
knowledge, have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation by any Credit Party
or any Restricted Subsidiary of applicable Environmental Laws or any a permit,
approval, license or other Governmental Approval issued under any Environmental
Law;

(b) each Credit Party and each Restricted Subsidiary and all operations
conducted by any Credit Party or any Restricted Subsidiary in connection with
all properties owned, leased or operated by each Credit Party and each
Restricted Subsidiary are in compliance, and have been in compliance, with all
applicable Environmental Laws or any a permit, approval, license or other
Governmental Approval issued under any Environmental Law and any permit,
approval, license or other Governmental Approval issued under any Environmental
Law required in connection with all such operations have been obtained and have
not expired or been revoked, appealed or cancelled;

(c) no Credit Party nor any Restricted Subsidiary thereof has received any
written notice of any Environmental Claim that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, no Environmental Claim in connection with any of the properties
owned, leased or operated by each Credit Party and each Restricted Subsidiary or
the operations in connection therewith is currently pending and no Credit Party
or any Restricted Subsidiary thereof has knowledge or reason to believe that a
notice of Environmental Claim will be received or is being threatened or that
there are any conditions or operations that could reasonably be expected to form
the basis of an Environmental Claim at any of the properties owned, leased or
operated by each Credit Party and each Restricted Subsidiary;

(d) Hazardous Materials have not been transported or disposed of from the
properties owned, leased or operated by any Credit Party or any Restricted
Subsidiary thereof in violation by any Credit Party or any Restricted Subsidiary
of, or in a manner or to a location which could reasonably be expected to give
rise to liability of any Credit Party or any Restricted Subsidiary under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation by any
Credit Party or any Restricted Subsidiary of, or in a manner that could
reasonably be expected to give rise to liability of any Credit Party or any
Restricted Subsidiary under, any applicable Environmental Laws; and

(e) there has been no past release, nor is there any present release or threat
of release, of Hazardous Materials at, on, under, in, or migrating to or from
properties owned, leased or operated by any Credit Party or any Restricted
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under applicable Environmental Laws.

SECTION 7.9. Employee Benefit Matters. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. There are no pending or, to the
knowledge of each Credit Party and each Restricted Subsidiary thereof,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Employee Benefit Plan that would reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Employee
Benefit Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect. Except as would not reasonably be expected to result in
a Material Adverse Effect, no Credit Party or Restricted Subsidiary thereof has
any liability with respect to employees or former employees for any
post-retirement benefit under any “employee welfare plan” (as defined in
Section 3(1) of ERISA), other than liability for health plan continuation
coverage described in Part 6 of Title I(B) of ERISA, Section 4980B of the Code
or applicable state law.

 

87



--------------------------------------------------------------------------------

SECTION 7.10. Margin Stock. No Credit Party nor any Restricted Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for any
purpose that violates the provisions of Regulation T, U or X of such Board of
Governors.

SECTION 7.11. Government Regulation. No Credit Party nor any Restricted
Subsidiary thereof is an “investment company,” as such term is defined or used
in the Investment Company Act of 1940).

SECTION 7.12. Material Contracts. Schedule 7.12 sets forth a complete and
accurate list of all Material Contracts of each Credit Party and each Restricted
Subsidiary thereof in effect as of the Closing Date. Other than as set forth in
Schedule 7.12 or as would not reasonably be expected to have a Material Adverse
Effect, as of the Closing Date, each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. As of the Closing Date, no Credit Party nor any Restricted Subsidiary
thereof (nor, to its knowledge, any other party thereto) is in breach of or in
default under any Material Contract in any respect that would reasonably be
expected to have a Material Adverse Effect.

SECTION 7.13. Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) fairly present, in all
material respects, on a Consolidated basis the assets, liabilities and financial
position of the Borrower and its Subsidiaries as at such dates, and the results
of the operations and cash flow for the periods then ended (other than customary
year-end adjustments for unaudited financial statements and the absence of
footnotes from unaudited financial statements). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP (other than the absence of footnotes from unaudited
financial statements). The pro forma financial statements delivered pursuant to
Section 6.1(f)(ii) and the projections delivered pursuant to Section 6.1(f)(iii)
and were prepared in good faith on the basis of the assumptions stated therein,
which assumptions are believed to be reasonable in light of then existing
conditions except that such financial projections and statements shall be
subject to normal year end closing and audit adjustments (it being recognized by
the Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary
materially from such projections).

SECTION 7.14. No Material Adverse Change. Since June 28, 2014, there has been no
material adverse change in the properties, business, operations or financial
condition of the Borrower and its Restricted Subsidiaries, taken as a whole, and
no event has occurred or circumstance arisen, either individually or in the
aggregate, that would reasonably be expected to have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

SECTION 7.15. Solvency. As of the Closing Date, after giving effect to the
Transactions, the Credit Parties, on a Consolidated basis, are Solvent.

SECTION 7.16. Title to Properties. As of the Closing Date, the real property
listed on Schedule 7.16 constitutes all of the real property that is owned,
leased or subleased by any Credit Party or any of its Restricted Subsidiaries.
Each Credit Party and each Restricted Subsidiary thereof has such title to the
real property owned or leased by it as is necessary or desirable to the conduct
of its business and valid and legal title to all of its personal property and
assets, except (i) those which have been disposed of by the Credit Parties and
their Restricted Subsidiaries subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise expressly permitted
hereunder and (ii) as would not reasonably be expected to have a Material
Adverse Effect.

SECTION 7.17. Litigation. Except for matters existing on the Closing Date and
set forth in Schedule 7.17, there are no material actions, suits or proceedings
pending nor, to its knowledge, threatened in writing against or in any other way
relating adversely to or affecting any Credit Party or any Restricted Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that would
reasonably be expected to have a Material Adverse Effect.

SECTION 7.18. Anti-Terrorism; Anti-Money Laundering; Anti-Corruption. No Credit
Party nor any of its Restricted Subsidiaries or, to their knowledge, any of
their Related Parties (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States (50
U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) the Trading with the
Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act
(collectively, the “Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No
part of the proceeds of any Extension of Credit hereunder will be used by any
Credit Party or any Subsidiary thereof unlawfully directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country, or in any other manner that
will result in any violation by any Credit Party or any Subsidiary thereof of
any Anti-Terrorism Laws.

SECTION 7.19. Senior Indebtedness Status. The Obligations of each Credit Party
and each Restricted Subsidiary thereof under this Agreement and each of the
other Loan Documents ranks and shall continue to rank at least senior in
priority of payment to all Subordinated Indebtedness and all senior unsecured
Indebtedness of each such Person and is designated as “Senior Indebtedness”
under all instruments and documents, now or in the future, relating to all
Subordinated Indebtedness and all senior unsecured Indebtedness of such Person.

 

89



--------------------------------------------------------------------------------

SECTION 7.20. Disclosure. The written information furnished in writing to the
Administrative Agent and the Lenders by or on behalf of any Credit Party or any
Restricted Subsidiary thereof to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) (excluding projected financial information, pro forma
financial information, estimated financial information and other projected or
estimated information contained in such information), taken as a whole, and
after giving effect to any updates provided, does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained therein, in the light of the circumstances under
which they were made, not misleading; provided that, (x) it is understood that
financial statements only contain such disclosures as are required by GAAP and
(y) with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information (including those delivered subsequent to the Closing Date), the
Borrower only represents that, such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being recognized by
the Administrative Agent and the Lenders that projections are not to be viewed
as facts and that the actual results during the period or periods covered by
such projections may vary materially from such projections).

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Restricted Subsidiaries to:

SECTION 8.1. Financial Statements and Budgets. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. Within 90 days after the end of each Fiscal
Year (commencing with the Fiscal Year ending June 27, 2015), an audited
Consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows for such Fiscal Year and a report containing
management’s discussion and analysis of such financial statements for such
Fiscal Year, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
KPMG LLP or any other independent certified public accounting firm of recognized
national standing reasonably acceptable to the Administrative Agent, and
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern,” explanatory language or exception or any
qualification as to the scope of such audit.

 

90



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. Within 45 days after the end of the first
three Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter
ending September 27, 2014), an unaudited Consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the close of such Fiscal Quarter
and unaudited Consolidated statements of income, retained earnings and cash
flows for such Fiscal Quarter and a report containing management’s discussion
and analysis of such financial statements for the Fiscal Quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Restricted Subsidiaries on a Consolidated basis as of their respective dates and
the results of operations of the Borrower and its Restricted Subsidiaries for
the respective periods then ended, subject to normal year-end adjustments and
the absence of footnotes.

(c) Annual Business Plan and Budget. Within 60 days after the end of each Fiscal
Year, a projected Consolidated income statement, balance sheet and statement of
cash flows of the Borrower and its Restricted Subsidiaries on a quarterly basis
for the upcoming Fiscal Year.

SECTION 8.2. Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b), a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower, which (i) states that no Default or Event of Default has occurred and
is continuing, or, if any such Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and what action the Borrower
proposes to take with respect thereto, (ii) sets forth, for the Fiscal Quarter
or Fiscal Year covered by such Financial Statements or as of the last day of
such Fiscal Quarter or Fiscal Year (as the case may be), the calculation of the
financial ratios and tests provided in Section 9.15 (including a reconciliation
to GAAP for all non-GAAP figures), (iii) sets forth, with respect to each
Non-Pledged Subsidiary, the amount of (x) tangible assets and owned intellectual
property (valued at the greater of book value or Fair Market Value) as of the
last day of the Fiscal Quarter or Fiscal Year covered by such Financial
Statements and (y) revenues (excluding intercompany revenues) for the period of
four consecutive Fiscal Quarters ending on the last day of the Fiscal Quarter or
Fiscal Year covered by such Financial Statements and (iv) to the extent any
portion of the Available Amount was used during the Fiscal Quarter or Fiscal
Year covered by such Financial Statements, sets forth reasonably detailed
calculations of the Available Amount then in effect;

(b) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c) promptly after the request therefor, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including the
PATRIOT Act), as from time to time reasonably requested by the Administrative
Agent or any Lender; and

 

91



--------------------------------------------------------------------------------

(d) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Restricted Subsidiary thereof as
the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Sections 8.1(a), 8.1 (b), 8.2(b)
or 8.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) or Section 8.1(c) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail), which upon receipt shall
promptly notify each Lender, of the posting of any such documents and provide to
the Administrative Agent by electronic mail electronic versions of such
documents. Except for such Officer’s Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive MNPI with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the Issuing
Lenders and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 12.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

 

92



--------------------------------------------------------------------------------

SECTION 8.3. Notice of Litigation and Other Matters. Promptly notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against any Credit Party or
any Restricted Subsidiary thereof or any of their respective properties, assets
or businesses in each case that if adversely determined would reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any of the following, that alone or taken together with
the occurrence of any event specified in this Section 8.3(c) that have occurred,
would reasonably be expected to result in a Material Adverse Effect: (i) all
notices received by any Credit Party or any ERISA Affiliate of the PBGC’s intent
to terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (ii) all notices received by any Credit Party or any ERISA
Affiliate from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA and (iii) the Borrower
obtaining knowledge or reason to know that any Credit Party or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA; and

(d) any development that has resulted in, or would reasonably be expected to
result in a Material Adverse Effect.

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 8.4. Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 9.4, preserve and maintain its separate legal existence and
all rights, franchises, licenses and privileges necessary to the conduct of its
business taken as a whole in the ordinary course of business, and qualify and
remain qualified as a foreign corporation or other entity and authorized to do
business in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a Material Adverse Effect.

SECTION 8.5. Maintenance of Property and Licenses.

(a) Protect and preserve all Properties necessary in and material to the conduct
of its business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, in each case except as such action or inaction would
not reasonably be expected to result in a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

(b) Maintain, in full force and effect in all material respects, each license,
permit, certification, qualification, approval or franchise issued by any
Governmental Authority (each a “License”) required for each of them to conduct
their respective businesses as presently conducted, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect.

SECTION 8.6. Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law (including hazard and business interruption insurance). All such
insurance shall, (a) provide that no cancellation or material modification
thereof shall be effective until at least 10 days after receipt by the
Administrative Agent of written notice thereof (unless the applicable insurance
company will not include such provision after the Borrower has used commercially
reasonable efforts to obtain the same), (b) name the Administrative Agent as an
additional insured party thereunder and (c) in the case of each casualty
insurance policy, name the Administrative Agent as lender’s loss payee. From
time to time after the Closing Date deliver to the Administrative Agent upon its
reasonable request information in reasonable detail as to the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby. Notwithstanding the foregoing, any Credit Party or any
Restricted Subsidiary may self-insure against such risks and in such amounts as
are customary in the Borrower’s industry.

SECTION 8.7. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep in all material respects, proper books of record and
account in which true and correct entries in all material respects in
conformity, in all material respects, with GAAP and Applicable Law are made of
all material dealings and material transactions in relation to its business and
activities.

SECTION 8.8. Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section would not reasonably be expected to have a Material Adverse Effect;
provided that the Borrower or such Restricted Subsidiary may contest any item
described in clause (a) of this Section in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP.

SECTION 8.9. Compliance with Laws and Approvals. Remain in compliance with all
Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

94



--------------------------------------------------------------------------------

SECTION 8.10. Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply with, and take commercially reasonable
steps to ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and take
commercially reasonable steps to ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all Governmental Approvals or other
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws and (b) conduct and complete all investigations,
assessments, studies, sampling and testing, and all remedial, removal, disposal,
monitoring, mitigation, reporting, management and other actions required under
Environmental Laws, and promptly comply with all notices, orders and directives
of any Governmental Authority regarding Environmental Laws, in each case except
as would not reasonably be expected to have a Material Adverse Effect.

SECTION 8.11. Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which would reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan and (iii) not participate in any transaction
that would result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code.

SECTION 8.12. Visits and Inspections. Permit representatives of the
Administrative Agent, from time to time upon not less than five Business Days’
prior written notice and at such times during normal business hours, all at the
expense of the Borrower, to visit and inspect its properties; inspect, audit and
make extracts from its books, records and files, including management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects; provided that excluding
any such visits and inspections during the continuation of an Event of Default,
the Administrative Agent shall not exercise such rights more often than one time
during any calendar year at the Borrower’s expense; provided further that upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may do any of the foregoing during normal business hours
upon not less than one Business Day’s prior written notice at the expense of the
Borrower. The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Borrower and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders; provided that if any
such report contains MNPI, it shall not be distributed to a Public Lender. The
Borrower and its Subsidiaries shall have no obligation to discuss or disclose to
Administrative Agent, any Lender, or any of their officers, directors, employees
or agents, materials protected by attorney-client privilege (including any
attorney work product) and materials that the Credit Parties or any of their
Restricted Subsidiaries may not disclose without violation of a material
confidentiality obligation binding upon it. Upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year, which meeting
will be held at the Borrower’s corporate offices (or such other location
(including telephonically) as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.

 

95



--------------------------------------------------------------------------------

SECTION 8.13. Additional Subsidiaries; Immaterial Subsidiaries.

(a) Additional Domestic Subsidiaries. Promptly after the creation or acquisition
of any Domestic Subsidiary (other than an Excluded Subsidiary) or after any
Excluded Subsidiary ceases to be an Excluded Subsidiary (and, in any event,
within 45 days after such creation or acquisition or such date such Domestic
Subsidiary ceases to be an Excluded Subsidiary, as such time period may be
extended by the Administrative Agent in its sole discretion) cause such Person
to (i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Subsidiary Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) grant a security interest in all Collateral specified in the Security
Documents (subject to the exceptions specified in the applicable Security
Document, including with respect to Excluded Assets (as defined in the
Collateral Agreement)) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iv) if the Equity Interests of such
Subsidiary are certificated, deliver to the Administrative Agent such original
certificated Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Subsidiary and (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as reasonably
requested by the Administrative Agent with respect to such Person. For purposes
of this Section 8.13(a), compliance with applicable foreign law with respect to
the grant, creation and perfection of Liens on and security interests in the
Collateral will not be required.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent promptly
after any Person becomes a Material First Tier Foreign Subsidiary, and at the
request of the Administrative Agent, promptly thereafter (and, in any event,
within 45 days after such request, as such time period may be extended by the
Administrative Agent in its sole discretion), cause (i) the applicable Credit
Party to deliver to the Administrative Agent a Foreign Pledge Agreement pledging
65% of the total outstanding voting Equity Interests (and 100% of the non-voting
Equity Interests) of any such new Material First Tier Foreign Subsidiary and a
consent thereto executed by such new Material First Tier Foreign Subsidiary
(including if applicable, original certificated Equity Interests (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Equity Interests of such new Material First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person and (iv) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(c) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Restricted Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Restricted
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Restricted Subsidiary shall not be required to take
the actions set forth in Section 8.13(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 8.13(a) or (b), as applicable, within 10 Business Days after the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion).

 

96



--------------------------------------------------------------------------------

(d) Immaterial Subsidiaries. If on any date either (i) the aggregate amount of
tangible assets and owned intellectual property (valued at the greater of book
value or Fair Market Value) of all Non-Pledged Subsidiaries or (ii) the
aggregate amount of revenues (excluding intercompany revenues) for the period of
four consecutive Fiscal Quarters most recently ended for which financial
statements have been delivered pursuant to Section 8.1(a) or 8.1(b) of all
Non-Pledged Subsidiaries exceeds $50,000,000, promptly (and, in any event,
within 45 days after such date, as such time period may be extended by the
Administrative Agent in its sole discretion) cause one or more Non-Pledged
Subsidiaries to become Subsidiary Guarantors or Pledged Foreign Subsidiaries in
accordance with Section 8.13(a) or (b), as applicable, such that after giving
effect thereto, the aggregate amount of tangible assets and owned intellectual
property (valued at the greater of book value or Fair Market Value) and the
aggregate amount of revenues (excluding intercompany revenues) for the period of
four consecutive Fiscal Quarters most recently ended for which financial
statements have been delivered pursuant to Section 8.1(a) or 8.1(b) of all
Non-Pledged Subsidiaries is, in each case, less than $50,000,000.

(e) Exclusions. The provisions of this Section 8.13 shall not apply to assets
where the cost or burden of obtaining a security interest therein or perfection
thereof outweighs the benefit to the Lenders afforded thereby, as agreed in
writing by the Borrower and the Administrative Agent.

SECTION 8.14. Designation of Subsidiaries. The Board of Directors of the
Borrower may at any time designate (or redesignate) any Subsidiary of the
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing (including after giving effect to the reclassification of Investments
in, Indebtedness of and Liens on the assets of, the applicable Restricted
Subsidiary or Unrestricted Subsidiary), (ii) after giving effect to such
designation, the Borrower shall be in compliance with financial covenants set
forth in Section 9.15 (whether or not then in effect) calculated on a Pro Forma
Basis as of the last day of the four consecutive Fiscal Quarter period most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 8.1(a) or 8.1(b), prior to such designation, (iii) each
Subsidiary to be designated as “unrestricted” and each of its Subsidiaries has
not at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender thereof has recourse to any of
the assets of the Borrower or any Restricted Subsidiary, (iv) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary or if it is a Restricted Subsidiary for
purposes of any Subordinated or unsecured Indebtedness and (v) no Unrestricted
Subsidiary shall own any Equity Interests of any Restricted Subsidiary. The
designation of any Subsidiary of the Borrower as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower or its applicable Restricted
Subsidiary therein at the date of designation in an amount equal to the portion
of the Fair Market Value of the net assets of such Person attributable to the
Borrower’s or its applicable Restricted Subsidiary’s equity interest therein as
reasonably estimated by the Borrower (and such designation shall only be
permitted to the extent such Investment is permitted under Section 9.3). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence or making at the time of designation of any
Investments, Indebtedness or Liens of such Subsidiary existing at such time. As
of the Closing Date, there are no Unrestricted Subsidiaries.

 

97



--------------------------------------------------------------------------------

SECTION 8.15. Use of Proceeds; Consummation of the Acquisition.

(a) The Borrower shall use the proceeds of the Term Loan Facility (i) to provide
a portion of the financing for the Acquisition, (ii) to refinance certain
existing Indebtedness of the Borrower, (iii) to pay fees, commissions and
expenses in connection with the Transactions, and (iv) to the extent of any
excess after paying the amounts set forth in the preceding clauses
(i)-(iii), for working capital and general corporate purposes of the Borrower
and its Restricted Subsidiaries.

(b) The Borrower shall use the proceeds of the Revolving Credit Facility (i) to
provide a portion of the financing for the Acquisition, (ii) to refinance
certain existing Indebtedness of the Borrower and (iii) for working capital and
general corporate purposes of the Borrower and its Restricted Subsidiaries,
including for Permitted Stock Repurchases and other Restricted Payments.

(c) The Borrower shall use the proceeds of any Incremental Term Loan and any
Incremental Revolving Credit Increase as permitted pursuant to Section 5.13, as
applicable.

(d) The Borrower shall consummate the Acquisition (i) no later than October 1,
2014 and (ii) in accordance with the terms of the Acquisition Agreement, but
without giving effect to any waiver, amendment, modification or consent that is
materially adverse to the interests of the Lenders without the consent of the
Arranger (collectively, the “Excluded Modifications”) (it being understood and
agreed that that (A) any purchase price adjustment expressly provided in the
Acquisition Agreement in the form executed on June 11, 2014 shall be deemed not
to be materially adverse to the interests of the Lenders, (B) any reduction in
the purchase price for the Acquisition (after giving effect to any adjustment
provided in clause (A)) of less than 10% in the aggregate shall be deemed not to
be materially adverse to the interests of the Lenders; provided that the amount
of the Term Loan Facility and amount of cash on hand contributed by the Credit
Parties in connection with the Acquisition have been reduced by such increase
dollar for dollar on a pro rata basis, (C) any reduction in the purchase price
for the Acquisition in excess of the amounts set forth in clause (B) but less
than 20% in the aggregate shall not be deemed to be materially adverse to the
interests of the Lenders to the extent it has reduced the amount of the Term
Loan A Facility on a dollar for dollar basis to the extent of such excess,
(D) any increase in the Acquisition consideration shall be deemed to be not
materially adverse to the interests of the Lenders so long as such increase is
funded with the net cash proceeds of common equity and (E) any change in the
third party beneficiary rights applicable to the Arranger and the Lenders or the
governing law shall be deemed to be materially adverse to the interests of the
Lenders unless approved by the Arranger).

 

98



--------------------------------------------------------------------------------

SECTION 8.16. Further Assurances; Post-Closing Obligations.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties.

(b) As promptly as practicable and, in any event, within 30 days after the
Closing Date or such later date as the Administrative Agent agrees to in writing
in its sole discretion, the Borrower shall delivery a Control Agreement for each
securities account that is part of the Collateral.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Restricted Subsidiaries to.

SECTION 9.1. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a) the Obligations;

(b) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(c) Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
the renewal, refinancing, extension and replacement thereof; provided that the
principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;

(d) Indebtedness Incurred in connection with Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed $35,000,000 at any time
outstanding;

(e) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 9.3, to the extent that
(i) such Indebtedness was not Incurred in connection with, or in contemplation
of, such Person becoming a Restricted Subsidiary or the acquisition of such
assets, (ii) neither the Borrower nor any Restricted Subsidiary thereof (other
than such Person or any other Person that such Person merges with or that
acquires the assets of such Person) shall have any liability or other obligation
with respect to such Indebtedness and (iii) the aggregate outstanding principal
amount of such Indebtedness does not exceed $35,000,000 at any time outstanding;

 

99



--------------------------------------------------------------------------------

(f) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section;

(g) unsecured intercompany Indebtedness:

(i) owed by any Credit Party to another Credit Party;

(ii) owed by any Credit Party to any Non-Credit Party (provided that such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent);

(iii) owed by any Non-Credit Party to any other Non-Credit Party; and

(iv) owed by any Non-Credit Party to any Credit Party to the extent permitted
pursuant to Section 9.3(a)(vi);

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(i) Subordinated Indebtedness of the Borrower and its Restricted Subsidiaries;
provided that in the case of each Incurrence of such Subordinated Indebtedness,
(i) no Default or Event of Default shall have occurred and be continuing or
would be caused by the Incurrence of such Subordinated Indebtedness and (ii) the
Administrative Agent shall have received satisfactory written evidence that the
Borrower would be in compliance with the financial covenants set forth in
Section 9.15 on a Pro Forma Basis immediately after giving effect to the
issuance of any such Subordinated Indebtedness; provided, further that the
maturity of such Subordinated Indebtedness shall be no earlier than a date that
is six months after the Latest Maturity Date and such Subordinated Indebtedness
shall have no principal payments prior to a date that is six months after the
Latest Maturity Date;

(j) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case Incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(k) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(l) Indebtedness for bank products (including cash management services and
commercial credit cards and obligations under Cash Management Agreements)
incurred in the ordinary course of business;

 

100



--------------------------------------------------------------------------------

(m) obligations under take or pay contracts entered into with suppliers and
manufacturers;

(n) Indebtedness of any Credit Party or any Restricted Subsidiary consisting of
obligations under deferred compensation or other similar arrangements incurred
by such Person in connection with any Permitted Acquisition or any Investment
expressly permitted hereunder or otherwise under deferred compensation plans
entered into in the ordinary course of business;

(o) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $35,000,000 at any time outstanding; and

(p) Indebtedness of any Credit Party or any Restricted Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed the greater of (i) $50,000,000 and (ii) 15% of Consolidated EBITDA
for the four consecutive Fiscal Quarter period most recently ended for which the
Borrower has delivered financial statements pursuant to Section 8.1(a) or
8.1(b), determined as of the date of Incurrence of such Indebtedness.

SECTION 9.2. Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:

(a) Liens created pursuant to the Loan Documents (including Liens in favor of
the Swingline Lender and/or the Issuing Lenders, as applicable, on Cash
Collateral granted pursuant to the Loan Documents);

(b) Liens in existence on the Closing Date and described on Schedule 9.2, and
the replacement, renewal or extension thereof (including Liens Incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
9.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(i) not yet due or as to which the period of grace (not to exceed 60 days), if
any, related thereto has not expired or (ii) which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors,
repairmen, construction contractors or landlords for labor, materials, supplies
or rentals incurred in the ordinary course of business, which (i) are not
overdue for a period of more than 90 days, or if more than 90 days overdue, such
Liens are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Borrower or any of its Restricted Subsidiaries;

 

101



--------------------------------------------------------------------------------

(e) (i) deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, earnest money, trade
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds, payment obligations in connection with health, disability,
other employee benefits or self-insurance and similar obligations and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Credit Party
or any Restricted Subsidiary;

(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate do
not, in any case, materially impair the use thereof in the ordinary conduct of
business;

(g) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Restricted
Subsidiaries;

(h) Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created within 120 days of the acquisition, repair,
improvement or lease, as applicable, of the related Property, (ii) such Liens do
not at any time encumber any property other than the Property financed by such
Indebtedness and the proceeds thereof, (iii) the amount of Indebtedness secured
thereby is not increased and (iv) the principal amount of Indebtedness secured
by any such Lien shall at no time exceed 100% of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, improvement or lease (as applicable);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(m) or securing appeal or other surety bonds
relating to such judgments;

(j) (i) Liens on Property (i) of any Restricted Subsidiary which are in
existence at the time that such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition and (ii) of the Borrower or any of its Restricted
Subsidiaries existing at the time such tangible property or tangible assets are
purchased or otherwise acquired by the Borrower or such Restricted Subsidiary
thereof pursuant to a transaction permitted pursuant to this Agreement; provided
that, with respect to each of the foregoing clauses (i) and (ii), (A) such Liens
are not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such Liens are applicable only
to specific Property, (C) such Liens are not “blanket” or all asset Liens,
(D) such Liens do not attach to any other Property of the Borrower or any of its
Restricted Subsidiaries and (E) the Indebtedness and any refinancing, renewal,
extension or replacement with respect thereto secured by such Liens is permitted
under Section 9.1(e) of this Agreement);

 

102



--------------------------------------------------------------------------------

(k) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Restricted Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
Incurred by such Foreign Subsidiary pursuant to Section 9.1(c), (e), or (o);

(l) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction or similar law of a foreign jurisdiction, (ii) Liens of any
depositary bank or securities intermediary in connection with statutory, common
law and contractual rights of set-off and recoupment with respect to any deposit
account or securities account (or assets therein) of the Borrower or any
Restricted Subsidiary thereof;

(m) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements (or situated on a
leased premises) with such landlord, and (ii) vendor retention of title and
contractual Liens of suppliers (including sellers of goods) or customers granted
in the ordinary course of business to the extent limited to the property or
assets relating to such contract;

(n) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Restricted Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its Restricted
Subsidiaries or (ii) secure any Indebtedness;

(o) Liens to secure Indebtedness permitted under Section 9.1(k); provided that
(i) such Liens are limited to securing only the unpaid premiums under the
applicable insurance policy and (ii) such Liens only encumber the proceeds of
the applicable insurance policy;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(q) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 9.3(g), (o) or (p) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to dispose of any property in an Asset Disposition permitted under
Section 9.5, in each case, solely to the extent such Investment or Asset
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(r) Liens solely on any cash earnest money deposits made by any Credit Party or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder; and

(s) Liens not otherwise permitted hereunder on assets other than the Collateral
securing Indebtedness or other obligations in an aggregate principal amount not
to exceed the greater of $25,000,000 and 7.5% of Consolidated EBITDA for the
four consecutive Fiscal Quarter period most recently ended for which the
Borrower has delivered financial statements pursuant to Section 8.1(a) or
8.1(b), determined as of the date of Incurrence of such Indebtedness.

 

103



--------------------------------------------------------------------------------

SECTION 9.3. Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including the creation
or capitalization of any Subsidiary), evidence of Indebtedness or other
obligation or security, substantially all or a portion of the business or assets
of any other Person or any other investment or interest whatsoever in any other
Person, or make or permit to exist, directly or indirectly, any loans, advances
or extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”), except:

 

  (a) (i) Investments existing on the Closing Date in Restricted Subsidiaries
existing on the Closing Date;

(ii) Investments existing on the Closing Date (other than Investments in
Restricted Subsidiaries existing on the Closing Date) and described on Schedule
9.3;

(iii) Investments made after the Closing Date by any Credit Party in any other
Credit Party;

(iv) Investments made after the Closing Date by any Non-Credit Party in any
other Non-Credit Party;

(v) Investments made after the Closing Date by any Non-Credit Party in any
Credit Party; and

(vi) Investments made after the Closing Date by any Credit Party in any
Non-Credit Party in an aggregate amount at any time outstanding not to exceed
$35,000,000 (provided that any Investments in the form of loans or advances made
by any Credit Party to any Non-Credit Party pursuant to this clause (vi) shall
be evidenced by a demand note in form and substance reasonably satisfactory to
the Administrative Agent and shall be pledged and delivered to the
Administrative Agent pursuant to the Security Documents);

(b) Investments in cash and Cash Equivalents;

(c) Investments by the Borrower or any of its Restricted Subsidiaries consisting
of Capital Expenditures permitted by this Agreement;

(d) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 9.2;

(e) Hedge Agreements permitted pursuant to Section 9.1;

(f) purchases of assets in the ordinary course of business;

 

104



--------------------------------------------------------------------------------

(g) Investments by the Borrower or any Restricted Subsidiary thereof in the form
of Permitted Acquisitions (subject to compliance with Section 8.13 in connection
therewith, as applicable);

(h) Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $10,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);

(i) Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;

(j) Guaranty Obligations permitted pursuant to Section 9.1;

(k) Investments in joint ventures; provided that the aggregate amount of all
such Investments shall not at any time exceed $35,000,000;

(l) the Acquisition;

(m) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(n) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business;

(o) Investments not otherwise permitted pursuant to this Section in an aggregate
amount not to exceed $35,000,000 at any time outstanding; provided that,
immediately before and immediately after giving pro forma effect to any such
Investments, no Default or Event of Default shall have occurred and be
continuing; and

(p) any Investment that when made did not exceed the then-applicable Available
Amount.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

SECTION 9.4. Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), except:

 

105



--------------------------------------------------------------------------------

(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity), (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 8.13 in connection therewith) or (iii) any Wholly-Owned
Subsidiary of the Borrower that is not a Credit Party may be merged, amalgamated
or consolidated with or into any Pledged Foreign Subsidiary (provided that the
Pledged Foreign Subsidiary shall be the continuing or surviving entity or
simultaneously with such transaction, the continuing or surviving entity shall
become a Pledged Foreign Subsidiary and the Borrower shall comply with
Section 8.13 in connection therewith);

(b) (i) any Non-Credit Party that is a Pledged Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Pledged Foreign Subsidiary, (ii) any Non-Credit Party that is a Foreign
Subsidiary (other than any Pledged Foreign Subsidiary) may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Credit Party and (iii) any Non-Credit Party that is a Domestic Subsidiary
may be merged, amalgamated or consolidated with or into, or be liquidated into,
any other Non-Credit Party that is a Domestic Subsidiary;

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Credit Party, the consideration for such disposition shall not exceed
the fair value of such assets;

(d) (i) any Non-Credit Party that is a Pledged Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Pledged Foreign Subsidiary, (ii) any
Non-Credit Party that is a Foreign Subsidiary (other than any Pledged Foreign
Subsidiary) may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Credit Party and (iii) any Non-Credit Party that is a Domestic Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to any other Non-Credit Party
that is a Domestic Subsidiary;

(e) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including any Permitted Acquisition permitted
pursuant to Section 9.3(g)); provided that (i) in the case of any merger
involving a Wholly-Owned Subsidiary that is a Domestic Subsidiary, (x) a
Subsidiary Guarantor shall be the continuing or surviving entity or
(y) simultaneously with such transaction, the continuing or surviving entity
shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 8.13 in connection therewith and (ii) in the case of any merger
involving a Wholly-Owned Subsidiary that is a Pledged Foreign Subsidiary,
(x) the Pledged Foreign Subsidiary shall be the continuing or surviving entity
or (y) simultaneously with such transaction, the continuing or surviving entity
shall become a Pledged Foreign Subsidiary and the Borrower shall comply with
Section 8.13 in connection therewith; and

 

106



--------------------------------------------------------------------------------

(f) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 9.3(g); provided that (i) in the case of a merger involving the
Borrower, a Subsidiary Guarantor or a Pledged Foreign Subsidiary, the continuing
or surviving Person shall be the Borrower, such Subsidiary Guarantor or such
Pledged Foreign Subsidiary and (ii) the continuing or surviving Person shall be
the Borrower or a Wholly-Owned Subsidiary of the Borrower.

SECTION 9.5. Asset Dispositions. Make any Asset Disposition, except:

(a) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Restricted Subsidiaries;

(b) (i) non-exclusive licenses and sublicenses of intellectual property rights
in the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries, (ii) exclusive licenses and sublicenses of
intellectual property rights and other Asset Dispositions with respect to
intellectual property granted or made in the ordinary course of business
consistent with past practice or (iii) exclusive licenses and sublicenses,
assignments of intellectual property rights and other Asset Dispositions with
respect to intellectual property granted or made in the exercise of the
Borrower’s reasonable business judgment, where such exclusive license,
assignment or other Asset Disposition is not reasonably expected to have a
Material Adverse Effect;

(c) leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Restricted Subsidiaries to others in the
ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Restricted Subsidiaries;

(d) Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;

(e) Assets Dispositions in connection with transactions expressly permitted by
Section 9.4; and

(f) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Event of Default
shall exist or would result from such Asset Disposition and (ii) such Asset
Disposition is made for Fair Market Value and the consideration received shall
not be less than 75% in cash or Cash Equivalents.

SECTION 9.6. Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Restricted Subsidiary thereof, or make any distribution of cash, property or
assets to the holders of shares of any Equity Interests of any Credit Party or
any Restricted Subsidiary thereof (all of the foregoing, the “Restricted
Payments”); provided that:

(a) the Borrower or any of its Restricted Subsidiaries may pay dividends in
shares of its own Qualified Equity Interests;

 

107



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary of the Borrower may pay cash dividends to the
Borrower or any Subsidiary Guarantor;

(c) (i) any Non-Credit Party that is a Domestic Subsidiary may make Restricted
Payments to any other Non-Credit Party that is a Domestic Subsidiary (and, if
applicable, to other holders of its outstanding Equity Interests on a ratable
basis) and (ii) any Non-Credit Party that is a Foreign Subsidiary may make
Restricted Payments to any other Non-Credit Party (and, if applicable, to other
holders of its outstanding Equity Interests on a ratable basis);

(d) the Borrower may make Restricted Payments on its Equity Interests to
repurchase, redeem or otherwise acquire Equity Interests of the Borrower so long
as all the following conditions are met as of the date of such repurchase:
(A) the Consolidated Total Leverage Ratio (after giving effect to any Extension
of Credit in connection with such repurchase) is less than the Specified
Leverage on a Pro Forma Basis, (B) the Equity Interests so repurchased, redeemed
or acquired, when added to the aggregate amount of all other Equity Interests
repurchased, redeemed or acquired by the Borrower in the then applicable Fiscal
Year pursuant to this Section 9.6(d), do not exceed 10% of the outstanding
Equity Interests of the Borrower (measured as of the first day of such Fiscal
Year without giving effect to any stock splits or reverse stock splits),
(C) such repurchase does not and will not result in a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X and
(D) the actions of the Borrower in connection with any such Restricted Payment
and any and all transactions entered into or consummated by the Borrower in
connection with such Restricted Payment (including the purchase of the Equity
Interests of the Borrower) will be and have been consummated in accordance with
Applicable Law (including the General Corporation Law of the State of Delaware
and federal securities laws); and

(e) the Borrower may make any other Restricted Payment that when made does not
exceed the then-applicable Available Amount.

SECTION 9.7. Transactions With Affiliates. Directly or indirectly enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with (a) any officer, director, holder of any Equity Interests in, or
other Affiliate of, the Borrower or any of its Subsidiaries or (b) any Affiliate
of any such officer, director or holder, except:

(i) transactions expressly permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and
9.13;

(ii) transactions existing on the Closing Date and described on Schedule 9.7;

(iii) transactions among the Borrower and its Restricted Subsidiaries;

(iv) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party as determined in good faith by the Board of
Directors of the Borrower;

 

108



--------------------------------------------------------------------------------

(v) employment, retention, and severance and similar arrangements (including
equity or equity-based incentive plans, stock ownership plans, compensation or
incentive plans and arrangements and employee benefit plans and arrangements)
with their respective officers, directors, employees and consultants in the
ordinary course of business;

(vi) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Restricted Subsidiaries in the ordinary course of business to
the extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

(vii) transactions among Non-Credit Parties; and

(viii) transactions of any Person that becomes a Restricted Subsidiary pursuant
to a Permitted Acquisition to the extent in existence at the time such Person
becomes a Restricted Subsidiary and not in contemplation of such Person becoming
a Restricted Subsidiary or such Permitted Acquisition.

SECTION 9.8. Accounting Changes; Organizational Documents .

(a) Change its Fiscal Year end.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.

SECTION 9.9. Payments and Modifications of Subordinated Indebtedness;
Prepayments.

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including (x) by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due and (y) at the
maturity thereof) any Subordinated Indebtedness, except:

(i) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 9.1(c), (g)(ii), (i) or (p), and
by any subordination provisions applicable thereto;

(ii) payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests; and

 

109



--------------------------------------------------------------------------------

(iii) the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness Incurred under Section 9.1(c), (g)(ii), (i) or
(p) (other than any such payments prohibited by any subordination provisions
applicable thereto).

(c) Prepay, redeem, purchase, defease or otherwise satisfy or obligate itself to
do so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing any
Indebtedness, except (i) the prepayment of Extensions of Credit in accordance
with the terms of this Agreement, (ii) any prepayment, redemption, purchase,
defeasance or other payment that when made does not exceed the then-applicable
Available Amount and (iii) from and after payment in full of the Term Loan
Facility, prepayments, redemptions, purchases, defeasances and other payments so
long as (x) the Consolidated Total Leverage Ratio (after giving effect to such
prepayment, redemption, purchase, defeasance or other payment) is less than the
Specified Leverage on a Pro Forma Basis and (y) the proceeds of the Revolving
Credit Facility are not used for such prepayment, redemption, purchase,
defeasance or other payment.

SECTION 9.10. No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness Incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Credit Party
as of the Closing Date and (iv) customary restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Restricted Subsidiary thereof to (i) pay dividends or make any other
distributions to any Credit Party or any Restricted Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any
Credit Party or (iii) make loans or advances to any Credit Party, except in each
case for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Loan Documents and (B) Applicable Law.

 

110



--------------------------------------------------------------------------------

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Restricted Subsidiary thereof to (i) sell, lease or transfer any of its
properties or assets to any Credit Party or (ii) act as a Credit Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except in each case for such encumbrances or restrictions
existing under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
Incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such obligations are not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (F) customary restrictions contained in an agreement
related to the sale of Property (to the extent such sale is permitted pursuant
to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business.

SECTION 9.11. Nature of Business. Engage in any business other than the business
conducted by the Borrower and its Restricted Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

SECTION 9.12. Sanctions; Anti-Corruption.

(a) Use any part of the proceeds of any Extension of Credit hereunder in an
unlawful manner to directly or indirectly fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country, or in any other manner that will result in any violation by
any Person (including any Lender, the Arranger, the Administrative Agent, the
Issuing Lenders or the Swingline Lender) of any Anti-Terrorism Laws.

(b) Fail to conduct its business in compliance with applicable anti-corruption
laws and maintain policies and procedures designed to promote and achieve
compliance with such laws.

(c) Directly or indirectly, use any Extension of Credit or the proceeds of any
Extension of Credit for any purpose that would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 or comparable legislation
in other jurisdictions.

SECTION 9.13. Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Restricted Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Restricted Subsidiary
of a Credit Party or (b) which any Credit Party or any Restricted Subsidiary of
a Credit Party intends to use for substantially the same purpose as any other
Property that has been sold or is to be sold or transferred by such Credit Party
or such Restricted Subsidiary to another Person which is not another Credit
Party or Restricted Subsidiary of a Credit Party in connection with such lease.

 

111



--------------------------------------------------------------------------------

SECTION 9.14. Capital Expenditures. Permit the aggregate amount of all Capital
Expenditures in any Fiscal Year to exceed an amount equal to (a) $60,000,000
plus (b) Capital Expenditures that when made did not exceed the then-applicable
Available Amount. Notwithstanding the foregoing, any portion of any amount in
clause (a) set forth above, if not expended in the Fiscal Year for which it is
permitted above, may be carried over for expenditure in the next following
Fiscal Year; provided that, if any such amount is so carried over, (x) it will
be deemed used in the applicable subsequent Fiscal Year after the amount in
clause (a) set forth above and (y) it may not be carried over to any subsequent
Fiscal Year.

SECTION 9.15. Financial Covenants.

(a) Consolidated Total Leverage Ratio. As of the last day of any Fiscal Quarter
ending during the periods specified below, permit the Consolidated Total
Leverage Ratio to be greater than the corresponding ratio set forth below:

 

Period

   Maximum Ratio  

Closing Date through September 24, 2016

     2.50 to 1.00   

December 24, 2016 and thereafter

     2.00 to 1.00   

(b) Consolidated Interest Coverage Ratio. As of the last day of any Fiscal
Quarter, permit the Consolidated Interest Coverage Ratio to be less than 3.50 to
1.00.

SECTION 9.16. Disposal of Subsidiary Interests. Permit any Domestic Subsidiary
to be a non-Wholly-Owned Subsidiary except as a result of or in connection with
a dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 9.4 or 9.5.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1. Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or Reimbursement Obligation or the payment of any other Obligation, and
such default shall continue for a period of three Business Days.

(c) Misrepresentation. Any representation or warranty made or deemed made by or
on behalf of any Credit Party or any Restricted Subsidiary thereof in this
Agreement, in any other Loan Document or in any document delivered in connection
herewith or therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
deemed made or any representation or warranty made or deemed made by or on
behalf of any Credit Party or any Restricted Subsidiary thereof in this
Agreement, any other Loan Document or in any document delivered in connection
herewith or therewith that is not subject to materiality or Material Adverse
Effect qualifications, shall be incorrect or misleading in any material respect
when made or deemed made.

 

112



--------------------------------------------------------------------------------

(d) Default in Performance of Certain Covenants. Any Credit Party or any
Restricted Subsidiary thereof shall default in the performance or observance of
any covenant or agreement contained in (i) Sections 8.1 or 8.2(a) and such
failure is not cured within 15 days after the earlier of (A) the Administrative
Agent’s delivery of written notice and receipt by the Borrower thereof, and
(B) the Borrower’s delivery of a written notice thereof to the Administrative
Agent or (ii) Sections 8.3(a), 8.4, 8.13, 8.14, 8.15, 8.16 or Article IX.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Restricted Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of 30 days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of any Credit Party having obtained
actual knowledge thereof.

(f) Indebtedness Cross-Default. Any Credit Party or any Restricted Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount
beyond the period of grace if any, provided in the instrument or agreement under
which such Indebtedness was created, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate principal
amount (including undrawn committed or available amounts), or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause any such Indebtedness to become
redeemable, due, liquidated or otherwise payable (whether at scheduled maturity,
by required prepayment, upon acceleration or otherwise) and/or to be secured by
cash collateral.

(g) Sanctioned Person. Any Credit Party or any Restricted Subsidiary thereof
shall become a Sanctioned Person.

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Restricted
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

113



--------------------------------------------------------------------------------

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Restricted Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit Party or any Restricted Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of 60
consecutive days, or an order granting the relief requested in such case or
proceeding (including an order for relief under such federal bankruptcy laws)
shall be entered.

(k) Failure of Agreements. Any material provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Restricted Subsidiary thereof party thereto
or any such Person shall so state in writing, or any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on, or security interest in, any of the Collateral purported to
be covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

(l) ERISA Events. The occurrence of any ERISA Event that, together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect.

(m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Restricted Subsidiary thereof
by any court and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of 30 consecutive days after the
entry thereof.

SECTION 10.2. Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

 

114



--------------------------------------------------------------------------------

(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including all L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented or
shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided that upon the
occurrence of an Event of Default specified in Section 10.1(i) or (j) with
respect to the Borrower, the Credit Facility shall be automatically terminated
and all Obligations shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to 103% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 10.3. Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

115



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.4. Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

 

116



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

SECTION 10.6. Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Secured Parties,
shall, upon direction of the Required Lenders, have the right to credit bid and
purchase (either directly or through one or more acquisition entities) for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral (i) at any sale thereof conducted by the Administrative Agent at the
direction of the Required Lenders under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, (ii) at any sale thereof
conducted under the provisions of the United States Bankruptcy Code, including
Section 363 thereof, or a sale under a confirmed plan of reorganization, or
(iii) at any other sale or foreclosure conducted by the Administrative Agent at
the direction of the Required Lenders (whether by judicial action or otherwise)
in accordance with Applicable Law.

 

117



--------------------------------------------------------------------------------

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, Uniform
Commercial Code sales or other similar dispositions of Collateral.

SECTION 10.7. Exclusion of Immaterial Domestic Subsidiaries and Immaterial
Foreign Subsidiaries. Solely for the purpose of determining whether a Default or
an Event of Default has occurred under Section 10.1(i) or (j), any reference in
any such clause to any Restricted Subsidiary or Credit Party shall be deemed not
to include any Immaterial Domestic Subsidiary or any Immaterial Foreign
Subsidiary affected by any event or circumstances referred to in any such clause
unless the Consolidated assets (valued at the greater of book value or Fair
Market Value) of such Immaterial Domestic Subsidiary or Immaterial Foreign
Subsidiary, as applicable, together with the Consolidated assets of all other
Immaterial Domestic Subsidiaries and Immaterial Foreign Subsidiaries affected by
such event or circumstance referred to in such clause, shall exceed $10,000,000.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1. Appointment and Authority.

(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except for the rights granted
to any Credit Party under Sections 11.6 and 11.9 hereof, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

118



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article XI for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of Articles XI and XII (including Section 12.3, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

(c) Without limiting the preceding clauses (a) and (b), in respect of any
Foreign Pledge Agreement governed by Swiss law, the Administrative Agent shall
hold the security for itself and for and on behalf of the Lenders and each
Issuing Lender as a direct representative, and the Lenders and each Issuing
Lender hereby appoints and authorizes the Administrative Agent to enter into, do
all actions required in connection with and enforce the security under such
Foreign Pledge Agreement for itself and for and on behalf of the Lenders and
each Issuing Lender as a direct representative. By virtue of the foregoing, each
of the Lenders and Issuing Lenders acknowledges that it will be a party to such
Foreign Pledge Agreement.

SECTION 11.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 11.3. Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

119



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including any report provided
to it by an Issuing Lender pursuant to Section 3.8), (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the utilization of any Issuing
Lender’s L/C Commitment (it being understood and agreed that each Issuing Lender
shall monitor compliance with its own L/C Commitment without any further action
by the Administrative Agent).

SECTION 11.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

120



--------------------------------------------------------------------------------

SECTION 11.5. Delegation of Duties . The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with bad faith, gross
negligence or willful misconduct in the selection of such sub-agents.

SECTION 11.6. Resignation of Administrative Agent .

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, with the consent of
the Borrower (such consent not to be unreasonably withheld or delayed), appoint
a successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date and the Required Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above; provided
that in such circumstance, the Required Lenders shall designate a single Lender
for purposes of giving to or receiving from the Borrower any notices, documents,
certificates, schedules, updates or other information, written or otherwise,
until a successor agent shall have been appointed pursuant to the terms hereof,
and each obligation of the Borrower to deliver notices, documents, certificates,
schedules, updates or other information to the Administrative Agent shall be
deemed satisfied when delivered by the Borrower to such designated Lender for
such period of time.

 

121



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (other than
its duties and obligations under Section 12.10 hereof). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 12.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

122



--------------------------------------------------------------------------------

SECTION 11.7. Non-Reliance on Administrative Agent and Other Lenders . Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 11.8. No Other Duties, etc . Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents, managing
agents, co-agents, arrangers or bookrunners listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

SECTION 11.9. Collateral and Guaranty Matters .

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the benefit of the Secured Parties, under any Loan
Document (A) upon the termination of the Revolving Credit Commitment and payment
in full of all Secured Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Lender shall
have been made), (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (C) if approved, authorized
or ratified in writing in accordance with Section 12.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien;

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary or if such Person becomes an
Excluded Subsidiary (other than pursuant to clause (a) of the definition
thereof) as a result of a transaction permitted under the Loan Documents;

(iv) to release any Lien on any Collateral granted to or held by the
Administrative Agent constituting property and assets of a Subsidiary Guarantor
upon release or discharge of the Guaranty of such Subsidiary Guarantor in
accordance with this Agreement and the other Loan Documents;

 

123



--------------------------------------------------------------------------------

(v) as to the pledge of Capital Stock of Material First Tier Foreign
Subsidiaries, in connection with a reorganization, change or modification of the
direct or indirect ownership of such Material First Tier Foreign Subsidiaries by
the Borrower or a Subsidiary Guarantor, as applicable, in compliance with this
Agreement, to release any Lien granted to or held by the Administrative Agent on
such Capital Stock in connection with the substitution of a pledge of 65% of the
voting Capital Stock and 100% of the non-voting Capital Stock of any one or more
new or replacement Material First Tier Foreign Subsidiaries pursuant to valid
Security Documents; and

(vi) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the benefit of the Secured Parties, under any Loan
Document and/or release any Subsidiary Guarantor from its obligations under any
Loan Document, in each case, to the extent expressly permitted under this
Agreement and/or any other Loan Document.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9. In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 11.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 9.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10. Secured Hedge Agreements and Secured Cash Management Agreements .
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

124



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

SECTION 12.1. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

Synaptics Incorporated

1251 McKay Dr.

San Jose, CA 95131

Attention of: General Counsel

Telephone No.: (408) 904-2741

Facsimile No.: (408) 904-2742

E-mail: legal@synaptics.com

Website: www.synaptics.com

With copies to (which shall not constitute notice):

Jones Day

1755 Embarcadero Road

Palo Alto, CA 94303

Attention of: Micheal J. Reagan

Telephone No.: (650) 906-8939

Facsimile No.: (650) 739-3900

E-mail: mreagan@jonesday.com

If to Wells Fargo as

Administrative

Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

 

125



--------------------------------------------------------------------------------

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

E-mail: agencyservices.requests@wellsfargo.com

With copies to:

Wells Fargo Bank, National Association

121 S. Market Street, 3rd Floor

San Jose, California 95113

Attention of: Karen Byler

Telephone No.: (408) 277-6351

Facsimile No.: (866) 494-8765

E-mail: Karen.A.Byler@wellsfargo.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

126



--------------------------------------------------------------------------------

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available”. The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Internet (including the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party; provided that in no event shall any
Agent Party have any liability to any Credit Party, any Lender, any Issuing
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages, losses or expenses (as opposed to actual damages, losses or
expenses).

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain MNPI with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

SECTION 12.2. Amendments, Waivers and Consents . Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided that no amendment, waiver or consent shall:

 

127



--------------------------------------------------------------------------------

(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for a borrowing of Revolving Credit Loans) to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so, (ii) the amount of the Swingline Commitment or (iii) the amount of the L/C
Sublimit;

(b) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment (it being understood that a waiver of a mandatory
prepayment under Section 4.4(b) shall only require the consent of the Required
Lenders) of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default, (ii) to waive any Default or Event of Default or
(iii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;

(e) except as otherwise permitted by Section 5.13 or 5.16, change Section 5.6 or
Section 10.4 in a manner that would alter the pro rata sharing of payments or
order of application required thereby without the written consent of each Lender
directly and adversely affected thereby;

(f) change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(g) except as otherwise permitted by Section 5.13, Section 5.16 or this
Section 12.2, change any provision of this Section or reduce the percentages
specified in the definitions of “Required Lenders,” or “Required Revolving
Credit Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

128



--------------------------------------------------------------------------------

(h) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 11.9), without the written consent of each Lender; or

(i) release all or substantially all of the Collateral (other than as authorized
in Section 11.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver, (vi) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (vii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
to the Administrative Agent within five Business Days following receipt of
notice thereof) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a purely technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including amendments to this Section 12.2) or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 5.13
and Section 5.16; provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.

 

129



--------------------------------------------------------------------------------

SECTION 12.3. Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and each other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent, the Arranger and their Affiliates
(including the reasonable and documented fees, charges and disbursements of
external counsel for the Administrative Agent), in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), provided that such legal fees and expenses in respect of counsel
shall be limited to one primary counsel, and one local counsel in each
applicable jurisdiction, for the Administrative Agent, the Arranger and their
Affiliates, taken as a whole, as to which the Administrative Agent reasonably
determined local counsel is necessary, (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Lender
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, provided that such legal fees and expenses
in respect of counsel shall be limited to one primary counsel, and one local
counsel in each applicable jurisdiction, for the Administrative Agent and the
Lenders (selected by the Administrative Agent), taken as a whole, as to which
the Administrative Agent reasonably determined local counsel is necessary, and
in the case of a conflict of interest, one additional counsel in each relevant
jurisdiction to each affected Lender reasonably making such determination.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including any Environmental Claims), penalties, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of counsel for any Indemnitee, provided that such fees, charges
and disbursements in respect of counsel shall be limited to one primary counsel
to the Indemnitees and one local counsel in each applicable jurisdiction, as to
which the Indemnitee reasonably determined local counsel is necessary, and, in
the case of an actual or potential conflict of interest, one additional counsel
in each applicable jurisdiction to each affected Indemnitee reasonably making
such determination), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions

 

130



--------------------------------------------------------------------------------

contemplated hereby or thereby (including the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release or threat of release of Hazardous Materials giving
rise to liability under Environmental Laws on, in, at, under, to or from any
property (including any improvements located thereon) owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including reasonable attorneys and consultant’s fees, provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (B) result from a claim brought by any Credit Party or any
Subsidiary thereof against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and non-appealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
or (C) result from a dispute solely among Indemnitees, other than (1) any claims
against any agent in its respective capacity or fulfilling its role as an agent
or arranger or any similar role hereunder, and (2) any claims arising out of any
act or omission on the party of any Credit Party. This Section 12.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

 

131



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Credit Party or Indemnitee shall assert, and each Credit
Party and Indemnitee hereby waives, any claim against any Credit Party or other
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Credit Party or Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor, which demand shall be accompanied by a statement from the
applicable Person to whom such payment is due setting forth such amounts in
reasonable detail.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4. Right of Setoff . If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

132



--------------------------------------------------------------------------------

SECTION 12.5. Governing Law; Jurisdiction, etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each party hereto agrees that
the Administrative Agent retains the right to bring proceedings against any
Credit Party in the courts of any other jurisdiction solely in connection with
the exercise of any rights under any Security Document.

(c) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

133



--------------------------------------------------------------------------------

SECTION 12.6. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

SECTION 12.7. Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

SECTION 12.8. Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 12.9. Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

 

134



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $3,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $2,500,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent 10 Business Days after the date written notice thereof
has been delivered by the assigning Lender (through the Administrative Agent)
unless such consent is expressly refused by the Borrower prior to such 10th
Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 10.1(a),
(b), (i) or (j) has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender with a Commitment in respect of the
applicable Credit Facility, an Affiliate of such Lender or an Approved Fund of
such Lender; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.

 

135



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility or any unfunded Term Loan Commitments if such
assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) the Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of the Issuing Lenders and the Swingline Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any Tax forms or documentation required to be delivered
pursuant to Section 5.11(g).

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates (except as permitted
by Section 12.9(e) below) or (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

136



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g)) and 12.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that, except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void except as provided in Section 12.9(e)).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

137



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(b), (c), (d) or (e) that directly and adversely affects such
Participant and could not be effected by a vote of the Required Lenders. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.9, 5.10 and 5.11 (subject to the requirements and limitations
therein, including the requirements under Section 5.11(g) (it being understood
that the documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section
(without duplication of any benefits that would otherwise be owed to the Lender
with respect to the Loans subject to such participation); and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive unless the participation was made with the Borrower’s prior
written consent. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

 

138



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Section 12.9 or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its Term
Loan Commitment or Term Loans owing to it to Borrower on a non-pro rata basis
(provided, however, that each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Term Loan and any related Term Loan Commitments), subject to the following
limitations:

(i) Borrower shall conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans, provided that,
(A) notice of and invitation to the Auction shall be made to all Term Loan
Lenders and (B) the Auction shall be conducted pursuant to such procedures as
the Auction Manager may establish which are consistent with this Section 12.9(e)
and are otherwise reasonably acceptable to Borrower, the Auction Manager and the
Administrative Agent;

(ii) With respect to all repurchases made by Borrower pursuant to this
Section 12.9(e), (A) Borrower shall deliver to the Auction Manager a certificate
of a Responsible Officer stating that (1) no Default or Event of Default has
occurred and is continuing or would result from such repurchase and (2) as of
the launch date of the related Auction and the effective date of any Affiliate
Assignment Agreement, it is not in possession of any information regarding
Borrower, its Subsidiaries or its Affiliates, or their assets, Borrower’s
ability to perform its Obligations or any other matter that may be material to a
decision by any Lender to participate in any Auction or enter into any Affiliate
Assignment Agreement or any of the transactions contemplated thereby that has
not previously been disclosed to the Auction Manager, Administrative Agent and
the Lenders which are not Public Lenders, (B) Borrower shall not use the
proceeds of any Revolving Credit Loans to acquire such Term Loans and (C) the
assigning Lender and Borrower shall execute and deliver to the Auction Manager
an Affiliate Assignment Agreement; and

(iii) Following repurchase by Borrower pursuant to this Section 12.9(e), the
Term Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (B) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (C) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document. In connection with any Term Loans repurchased and
cancelled pursuant to this Section 12.9(e), the Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

139



--------------------------------------------------------------------------------

SECTION 12.10. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties on a need to
know basis (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential on substantially the same terms as
provided herein), (b) upon the request or demand of any regulatory authority
purporting to have jurisdiction over such Person or any of its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (in which case the Administrative Agent, the applicable
Lender or the applicable Issuing Lender shall, except with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent practicable and lawfully permitted to do
so), (c) to the extent required by Applicable Laws pursuant to a subpoena or an
order of any court or administrative agency or in any pending legal or
administrative proceeding or process (in which case, the Administrative Agent,
the applicable Lender or the applicable Issuing Lender shall, to the extent
permitted by Applicable Law, inform the Borrower promptly in advance thereof so
the Borrower may seek a protective order or take other appropriate action),
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund or (v) to a Rating Agency solely to the extent it requires
access to information regarding the Borrower and its Restricted Subsidiaries,
the Loans and the Loan Documents in connection with ratings issued with respect
to an Approved Fund, (g) on a confidential basis to (i) any Rating Agency solely
to the extent required in connection with rating the Borrower or its Restricted
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency solely in connection with the issuance and monitoring of CUSIP
numbers with respect to the Credit Facility, (h) with the prior written consent
of the Borrower, (i) to Gold Sheets and other similar bank trade publications,
such information to consist of deal terms and other information customarily
found in such publications, (j) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates from a third party that is not, to
such Person’s knowledge, subject to confidentiality obligations to the Borrower,
(k) to the extent that such information is independently developed by the
Administrative Agent, the applicable Lender or the applicable Issuing Lender or
(l) for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender prior to
disclosure by any Credit Party or any Subsidiary thereof other than as a result
of a breach of this Section 12.10. The parties hereto hereby agree that unless
otherwise clearly identified by the Borrower at the time of delivery thereof,
any information received from the Borrower or any Subsidiary after the date
hereof shall be deemed confidential unless such information shall already be
publicly available other than as a result of a breach of this Section 12.10. Any
failure by any of the Administrative Agent, the Issuing Lenders or the Lenders
to give any such notice to the Borrower described in this Section 12.10 shall
not result in any liability on the part of the Administrative Agent, the Issuing
Lenders or the Lenders.

 

140



--------------------------------------------------------------------------------

SECTION 12.11. Performance of Duties. Each of the Credit Party’s obligations
under each of the Loan Documents to which it is a party shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.12. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 12.13. Survival.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including any such representation or warranty made in or in
connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.14. Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

141



--------------------------------------------------------------------------------

SECTION 12.15. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 12.16. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution”, “signed”,
“signature”, and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) or otherwise satisfied in a manner acceptable to the
applicable Issuing Lender) and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 12.18. USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the PATRIOT Act.

 

142



--------------------------------------------------------------------------------

SECTION 12.19. Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

SECTION 12.20. No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b) Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, the Parent, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facility) and without
any duty to account therefor to any other Lender, the Arrangers, the Parent, the
Borrower or any Affiliate of the foregoing. Each Lender, the Arrangers and any
Affiliate thereof may accept fees and other consideration from the Parent, the
Borrower or any Affiliate thereof for services in connection with this
Agreement, the Credit Facility or otherwise without having to account for the
same to any other Lender, the Arrangers, the Parent, the Borrower or any
Affiliate of the foregoing.

 

143



--------------------------------------------------------------------------------

SECTION 12.21. Inconsistencies With Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Restricted Subsidiaries or further restricts the rights of the Borrower or
any of its Restricted Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

SECTION 12.22. Consent Regarding Convertible Debt. Notwithstanding anything
herein to the contrary:

(a) The Administrative Agent and the Lenders acknowledge that, so long as
immediately prior to and after giving effect thereto, no Default or Event of
Default shall exist or would result therefrom and the Borrower would be in
compliance with the financial covenants set forth in Section 9.15 on a Pro Forma
Basis, the Borrower may (i) issue from time to time senior unsecured or
subordinated unsecured debt securities that are convertible into Qualified
Equity Interests of the Borrower (or cash in lieu of all or any portion of such
Qualified Equity Interests) (“Convertible Debt”), provided that the maturity of
such Convertible Debt shall be no earlier than a date that is six months after
the Latest Maturity Date and such Convertible Debt shall have no scheduled
principal payments prior to a date that is six months after the Latest Maturity
Date and (ii) enter into related derivative overlay transactions (“Convertible
Related Derivatives”) in respect of Qualified Equity Interests of the Borrower
pursuant to which the Borrower will make or receive one or more payments or
deliveries to or from counterparties with respect to the entry into, settlement
or termination of such derivative overlay transactions (such debt securities and
related derivatives, collectively, “Convertible Debt and Related Instruments”).

(b) The Administrative Agent and the Lenders consent to and agree that (i) the
Borrower’s issuance from time to time of Convertible Debt, its entry from time
to time into Convertible Debt and Related Instruments pursuant to documentation
on customary market terms and otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower’s exercise of its
rights and performance thereof and thereunder (including, without limitation,
its payment of cash in lieu of stock for the principal amount and/or conversion
premium associated with Convertible Debt, upon conversion of Convertible Debt
securities), are permitted by Sections 9.1, 9.3, 9.5, 9.6 and 9.9; (ii) neither
(a) any conversion, or rights of holders to convert, or require any repurchase
of, such debt securities, in each case in accordance with terms of the indenture
applicable to such debt securities, nor (b) any termination of any related
derivatives, shall constitute an Event of Default under Section 10.1(f);
(iii) any obligations under Convertible Related Derivatives shall not constitute
Secured Obligations for purposes of the Loan Documents.

[Signature pages to follow]

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

SYNAPTICS INCORPORATED,

as Borrower

By:  

/s/ John McFarland

Name: John McFarland Title: Senior Vice President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swingline Lender, Issuing Lender and Lender By:  

/s/ Karen Byler

Name: Karen Byler Title: Senior Vice President



--------------------------------------------------------------------------------

MUFG Union Bank, N.A. as Lender By:  

/s/ Michael J. McCutchin

Name: Michael J. McCutchin Title: Director



--------------------------------------------------------------------------------

HSBC Bank USA, NA as Lender By:  

/s/ Mario De Lecce

Name: Mario De Lecce Title: Vice President



--------------------------------------------------------------------------------

BMO Harris Bank, N.A. as Lender By:  

/s/ Mark Piekos

Name: Mark Piekos Title: Managing Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Richard J. Ameny, Jr.

Name: Richard J. Ameny, Jr. Title: Vice President



--------------------------------------------------------------------------------

Bank of America N.A. as Lender By:  

/s/ Ronald Drobny

Name: Ronald Drobny Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

 

$__________    __________, 2014

FOR VALUE RECEIVED, the undersigned, SYNAPTICS INCORPORATED, a Delaware
corporation (the “Borrower”), promises to pay to                     (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of                     DOLLARS ($                    )
or, if less, the unpaid principal amount of all Revolving Credit Loans made by
the Lender from time to time pursuant to that certain Credit Agreement, dated as
of September 30, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrower, the
lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and Issuing
Lender. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 5.1 of the Credit Agreement. All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds as provided in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

SYNAPTICS INCORPORATED, as Borrower By:  

 

Name:  

 

Title:  

 

[Signature Page – Revolving Credit Note]



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWINGLINE NOTE

 

$__________    __________, 2014

FOR VALUE RECEIVED, the undersigned, SYNAPTICS INCORPORATED, a Delaware
corporation (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of                     DOLLARS
($                    ) or, if less, the principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that certain Credit Agreement,
dated as of September 30, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the lenders who are or may become a party thereto, as Lenders, and Wells Fargo
Bank, National Association, as Administrative Agent, Swingline Lender and
Issuing Lender. Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

SYNAPTICS INCORPORATED, as Borrower

By:

   

Name:

   

Title:

   

[Signature Page – Swingline Note]



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF TERM LOAN NOTE

 

$__________    __________, 2014

FOR VALUE RECEIVED, the undersigned, SYNAPTICS INCORPORATED, a Delaware
corporation (the “Borrower”), promises to pay to                      (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of                      DOLLARS ($            ) or, if
less, the unpaid principal amount of all Term Loans made by the Lender pursuant
to that certain Credit Agreement, dated as of September 30, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the lenders who are or may become a party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent, Swingline Lender and Issuing Lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.

 

SYNAPTICS INCORPORATED, as Borrower

By:

   

Name:

   

Title:

   

[Signature Page – Term Loan Note]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to
Section 2.3(a) of the Credit Agreement dated as of September 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Synaptics Incorporated, a Delaware corporation
(the “Borrower”), the lenders who are or may become a party thereto, as Lenders,
and Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and Issuing Lender. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

1. The Borrower hereby requests that [the Revolving Credit Lenders make [a
Revolving Credit Loan] [a Swingline Loan] to the Borrower in the aggregate
principal amount of $            .1] [the Term Lenders make Term Loans to the
Borrower in the aggregate principal amount of $            .]

2. The Borrower hereby requests that such Loan be made on the following Business
Day:                     .2

3. The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component

of Loan

  

Interest Rate

  

Interest Period (LIBOR

Rate only)

   [Base Rate or LIBOR Rate]3   

4. [The aggregate principal amount of all Revolving Credit Outstandings as of
the date hereof (including the Revolving Credit Loan or Swingline Loan requested
herein) does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of Credit Agreement.]

:

 

1  Complete with an amount in accordance with Section 2.3(a) of the Credit
Agreement.

2  Complete with a Business Day in accordance Section 2.3(a) of the Credit
Agreement.

3  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
or Term Loans or (ii) the Base Rate for Swingline Loans.



--------------------------------------------------------------------------------

5. All of the conditions applicable to the Loan requested herein as set forth in
Section 6.2 of the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Loan.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

SYNAPTICS INCORPORATED, as Borrower

By:

   

Name:

   

Title:

   

[Signature Page – Notice of Borrowing]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of September 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Synaptics Incorporated, a Delaware corporation
(the “Borrower”), the lenders who are or may become a party thereto, as Lenders,
and Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and Issuing Lender (the “Administrative Agent”). Capitalized terms used
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

Bank Name:                                        
                                                                   

ABA Routing Number:                    
                                                                 

 

Account Number:                                        
                                                       

 

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

SYNAPTICS INCORPORATED, as Borrower

By:

   

Name:

   

Title:

   

[Signature Page – Notice of Account Designation]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This [irrevocable]4 Notice of Prepayment is delivered to you pursuant to
[Section 2.4(c)] [Section 4.4(a)] [Section 4.4(b)(iv)] of the Credit Agreement
dated as of September 30, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Synaptics
Incorporated, a Delaware corporation (the “Borrower”), the lenders who are or
may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and an Issuing Lender.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with [Section 2.4]
[Section 4.4(a)] [Section 4.4(b)] of the Credit Agreement.)

2. The Loan to be prepaid is [check each applicable box]

 

  ¨ a Swingline Loan

 

  ¨ a Revolving Credit Loan

 

  ¨ a Term Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Swingline Loan or Base Rate Loan and (ii) three Business Days subsequent to date
of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

4  Any Notice of Prepayment delivered in connection with any refinancing of all
or any portion of the Term Loan Facility with the proceeds of such refinancing
or of any other Incurrence of Indebtedness or the receipt of Net Cash Proceeds
of Asset Disposition may be, if expressly so stated to be, contingent upon the
consummation of such refinancing, Incurrence or receipt and may be revoked by
the Borrower in the event such refinancing is not consummated or such Net Cash
Proceeds are not received; provided that the delay or failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9 of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

SYNAPTICS INCORPORATED, as Borrower

By:

   

Name:

   

Title:

   

[Signature Page – Notice of Prepayment]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of September 30,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Synaptics Incorporated, a Delaware
corporation (the “Borrower”), the lenders who are or may become a party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

1. The Loan to which this Notice relates is a [Revolving Credit Loan] [Term
Loan].

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

¨

   Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan   
Outstanding principal balance:    $__________    Principal amount to be
converted:    $__________    Requested effective date of conversion:   
___________    Requested new Interest Period:    ___________

¨

   Converting a portion of LIBOR Rate Loan into a Base Rate Loan    Outstanding
principal balance:    $__________    Principal amount to be converted:   
$__________    Requested effective date of conversion:    ___________    Last
day of the current Interest Period:    ___________



--------------------------------------------------------------------------------

¨

   Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan      
Outstanding principal balance:    $__________    Principal amount to be
continued:    $__________    Requested effective date of continuation:   
___________    Last day of the current Interest Period:    ___________   
Requested new Interest Period:    ___________

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

SYNAPTICS INCORPORATED, as Borrower

By:

   

Name:

   

Title:

   

[Signature Page – Notice of Conversion/Continuation]



--------------------------------------------------------------------------------

EXHIBIT F

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Synaptics Incorporated, a Delaware corporation
(the “Borrower”), hereby certifies to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 8.2(a) of the Credit
Agreement dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders who are or may become a party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and an Issuing Lender. Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.

2. [I have reviewed the financial statements of the Borrower and its Restricted
Subsidiaries dated as of                     and for the Fiscal Quarter then
ended and such statements fairly present in all material respects the financial
condition of the Borrower and its Restricted Subsidiaries on a Consolidated
basis as of the date indicated and the results of the operations of the Borrower
and its Restricted Subsidiaries for the period then ended, subject to normal
year-end adjustments and the absence of footnotes.]1

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Restricted Subsidiaries during the accounting period covered by the financial
statements [referred to in Paragraph 2 above] [delivered in connection with this
certificate]. Such review has not disclosed the existence of any Default or
Event of Default, nor do I have any actual knowledge of the existence of any
Default or Event of Default as of the date of this certificate [except, if any
Default or Event of Default exists, describe the nature and period of existence
thereof and what action the Borrower has taken, is taking and proposes to take
with respect thereto].

4. The Borrower and its Restricted Subsidiaries are in compliance with the
financial covenants contained in Section 9.15 of the Credit Agreement as shown
in the figures and calculations on the attached Schedule I.2

5. The attached Schedule II lists each Non-Pledged Subsidiary as of the last day
of the accounting period covered by the financial statements [referred to in
Paragraph 2 above] [delivered in connection with this certificate], along with
the amount of (x) tangible assets and owned intellectual property (valued at the
greater of book value or Fair Market Value) of each Non-Pledged Subsidiary as of
such day and (y) revenues (excluding intercompany revenues) of each Non-Pledged
Subsidiary for the period of four consecutive Fiscal Quarters ending on such
day.

[Signature Page Follows]

 

 

1  Include on Compliance Certificates delivered with quarterly financials.

2  Schedule I to include a calculation of the Available Amount to the extent any
portion of the Available Amount was used during the Fiscal Quarter or Fiscal
Year covered by the financial statements delivered in connection with this
certificate.



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

SYNAPTICS INCORPORATED, as Borrower By:  

 

Name:     Title:    

[Signature Page – Officer’s Compliance Certificate]



--------------------------------------------------------------------------------

Schedule I

to

Officer’s Compliance Certificate

[To be provided in a form acceptable to the Administrative Agent]



--------------------------------------------------------------------------------

Schedule II

to

Officer’s Compliance Certificate

[To be provided in a form acceptable to the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    See Schedules
attached hereto 3.    Borrower:    Synaptics Incorporated

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2  Select as appropriate.

3  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

4.    Administrative Agent    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of September 30, 2014 by and among Synaptics
Incorporated, as the Borrower, the lenders from time to time party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender (as amended, restated, supplemented or
otherwise modified from time to time) 6.    Assigned Interest:    See Schedules
attached hereto [7.    Trade Date:    ______________]1

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

1  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                     , 2         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

    Title: ASSIGNEES See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]2 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender and Issuing Lender

 

By  

 

    Title:     [Consented to:]3    

SYNAPTICS INCORPORATED,

 

as Borrower

    By  

 

    Title:    

 

[Consented to:]4 and Accepted

 

 

2  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. Borrower shall be deemed to have consented if it does not
provide written notice to the Administrative Agent of its objection within 10
Business Days after having received notice thereof.

4  To be added only if the consent of additional Issunig Lenders is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF ISSUING LENDER], as Issuing Lender By  

 

Title:



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Commitment/Loans

Assigned

   Aggregate
Amount of Such
Commitment/
Loans for all
Lenders5    Amount of Such
Commitment/
Loans Assigned6    Percentage
Assigned of
Such
Commitment/
Loans7      CUSIP Number    $    $      %          $    $      %          $    $
     %      

 

[NAME OF ASSIGNEE]8

[and is an Affiliate/Approved Fund of [identify

Lender]9]

By:  

 

    Title:

 

 

5  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

8  Add additional signature blocks, as needed.

9  Select as applicable.



--------------------------------------------------------------------------------

ANNEX 1

To Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.9 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 12.9 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 8.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vi) it has, independently and
without reliance upon the Administrative Agent, or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Credit Agreement, dated as of September 30, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Synaptics Incorporated, a Delaware
corporation (the “Borrower”), the lenders who are or may become a party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:                             , 20[    ]

[Signature Page – Tax Compliance Certificate]

[(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR NON-U.S. PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Credit Agreement, dated as of September 30, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Synaptics Incorporated, a Delaware
corporation (the “Borrower”), the lenders who are or may become a party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

H-2-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

[Signature Page – Tax Compliance Certificate]

[(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income
Tax Purposes)]



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR NON-U.S. PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Credit Agreement, dated as of September 30, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Synaptics Incorporated, a Delaware
corporation (the “Borrower”), the lenders who are or may become a party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

[Signature Page – Tax Compliance Certificate]

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of September 30, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Synaptics Incorporated, a Delaware
corporation (the “Borrower”), the lenders who are or may become a party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 5.11(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

[Signature Page – Tax Compliance Certificate]

[(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

AFFILIATE ASSIGNMENT AND ASSUMPTION AGREEMENT

This Affiliate Assignment and Assumption Agreement (this “Assignment”) is dated
as of the Affiliate Assignment Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and SYNAPTICS
INCORPORATED (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Affiliate Assignment Effective
Date inserted by the Auction Manager as contemplated in the Auction procedures,
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of the Assignor’s outstanding rights and obligations
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and the Credit Agreement, without
representation or warranty by the Assignor.

 

1.    Assignor:         2.    Assignee:    SYNAPTICS INCORPORATED    3.   
Borrower:    SYNAPTICS INCORPORATED   

 

1



--------------------------------------------------------------------------------

4.    Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 5.    CreditAgreement:    Credit
Agreement, dated as of September 30, 2014 by and among the Borrower, the lenders
who are or may become a party thereto and Wells Fargo Bank, National Association
as Administrative Agent, Swingline Lender and Issuing Lender. 6.    Assignor’s
Interest under the Credit Agreement:

 

Facility

   Aggregate Principal Face
Amount of Term Loans
of Assignor      Percentage of Term Loans
of Assignor1  

Term Loans

   $ ___________         ___________ % 

7. Assigned Interest:

List below the Term Loans to be assigned by Assignor to Assignee, which shall be
subject to the terms and conditions of the Auction.

8. Affiliate Assignment Effective Date:             , 20            [TO BE
INSERTED BY AUCTION MANAGER AND WHICH SHALL BE THE AFFILIATE ASSIGNMENT
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 

1  Set forth, to at least 8 decimals, as a percentage of the Loans of all
Lenders thereunder. To be completed by Assignor.

 

2



--------------------------------------------------------------------------------

9. Notice and Wire Instructions:

 

ASSIGNOR:       ASSIGNEE: [NAME OF ASSIGNOR]       SYNAPTICS INCORPORATED
Notices:       Notices:                                               
Attention:          Attention:   Telecopier:          Telecopier: with a copy
to:       with a copy to:                                                      
    Attention:          Attention:   Telecopier:          Telecopier:   Wire
Instructions:         

The Assignor acknowledges and agrees that (i) Term Loans will be deemed to have
been accepted by the Assignee to the extent such Term Loans are validly offered
by the Assignor to the Assignee in accordance with the terms and conditions of
the Auction procedures and the Credit Agreement upon notification by the Auction
Manager to the Assignor that such Term Loans are subject to purchase in the
Auction (subject to applicable proration in accordance with the terms and
conditions of the Auction); and (ii) it does not have any withdrawal rights with
respect to any offer to assign of its Term Loans.

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Term Loans to be assigned by the Assignor to the
Assignee, the Assignor hereby irrevocably constitutes and appoints the Auction
Manager as the true and lawful agent and attorney-in-fact of the Assignor with
respect to such Term Loans, with full powers of substitution and revocation
(such power of attorney being deemed to be an irrevocable power coupled with an
interest) to complete or fill-in the blanks in this Assignment and deliver the
completed Assignment to the Assignee and the Assignor.]

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

The Assignor acknowledges and agrees that its offer to assign Term Loans
pursuant to the Auction procedures constitute the Assignor’s acceptance of the
terms and conditions (including the proration procedures) contained in the
Auction procedures, the Credit Agreement and this Assignment.

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title: ASSIGNEE SYNAPTICS
INCORPORATED By:       Name:   Title:

 

Accepted:

[AUCTION MANAGER],

as Auction Manager

By:     Name: Title:

[Signature Page – Affiliate Assignment Agreement]



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR AFFILIATE

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is, and on the applicable Affiliate Assignment Effective Date will be, free and
clear of any lien, encumbrance or other adverse claim; (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; (iv) it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own decision to enter into this
Assignment and to sell and assign the Assigned Interest on the basis of which it
has made such decision; and (iv) it is not a Defaulting Lender, (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Credit Document (as defined below), (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document and (c) has read and
agrees to all of the terms and conditions (including the pro ration procedures)
of the Auction procedures set forth in the Offer Documents. The Assignor will,
upon request, execute and deliver any additional documents deemed by
Administrative Agent or the Assignee to be necessary or desirable to complete
the sale, assignment and transfer of the Assigned Interest. In the event that
the Assignor has determined for itself to not access any information disclosed
by Assignee in connection with the Auction or this Assignment, the Assignor
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) none of Borrower, the Auction Manager, and Administrative
Agent has any responsibility for the Assignor’s decision to limit the scope of
the information it has obtained in connection with its evaluation of the Auction
or its decision to enter into this Assignment.

 

1



--------------------------------------------------------------------------------

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby, (ii) it
meets the requirements of Sections 12.9(b)(v), 12.9(b)(vi) and 12.9(e) of the
Credit Agreement, (iii) it has transmitted or will transmit same day funds to
the Assignor on the Affiliate Assignment Effective Date, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, and (vii) it is not in possession of any
information regarding Borrower, its Subsidiaries or its Affiliates, or their
assets, Borrower’s ability to perform its Obligations or any other matter that
may be material to a decision by any Lender (including the Assignor) to
participate in any Auction, if applicable, or enter into this Assignment or any
of the transactions contemplated hereby that has not previously been disclosed
to the Auction Manager, Administrative Agent and the Lenders which are not
Public Lenders; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Auction Manager, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it acknowledges that the Assigned
Interest shall, from and after the Affiliate Assignment Effective Date, and
without further action by any Person, be deemed cancelled for all purposes and
no longer outstanding and that the Assignee shall have no ability to vote or
receive payments in respect of the Assigned Interest.

2. Payments. Payment to the Assignor by the Assignee in respect of the
settlement of the assignment of the Assigned Interest shall be paid by Assignee
directly to the Assignor and shall include all unpaid interest that has accrued
in respect of the Assigned Interest through the Affiliate Assignment Effective
Date. No interest shall accrue with respect to the Assigned Interest from and
after the Affiliate Assignment Effective Date and such Assigned Interest shall,
from and after the Affiliate Assignment Effective Date, and without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding.

4. No Default. On the Affiliate Assignment Effective Date, no Default or Event
of Default has occurred and is continuing or would result from this Assignment.

5. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof that would require the
application of laws other than those of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

SOLVENCY CERTIFICATE

[•], 2014

This Solvency Certificate (this “Solvency Certificate”) is being executed and
delivered pursuant to Section 6.1(f)(iv) of that certain Credit Agreement, dated
as of September 30, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the lenders who are or may become a party thereto, as Lenders, and Wells Fargo
Bank, National Association, as Administrative Agent, Swingline Lender and
Issuing Lender; the terms defined therein being used herein as therein defined.

I, [•], the chief financial officer of the Borrower, in such capacity and not in
an individual capacity, hereby certify that I am the chief financial officer of
the Borrower and that I am generally familiar with the businesses and assets of
the Borrower and its Subsidiaries (taken as a whole), I have made such other
investigations and inquiries as I have deemed appropriate and I am duly
authorized to execute this Solvency Certificate on behalf of the Borrower
pursuant to the Credit Agreement.

I further certify, in my capacity as chief financial officer of the Borrower,
and not in my individual capacity, as of the date hereof and after giving effect
to the Transactions and the incurrence of the indebtedness and obligations being
incurred in connection with the Credit Agreement and the Transactions, that,
(i) the sum of the debt and liabilities (including contingent liabilities) of
the Borrower and its Subsidiaries, taken as a whole, does not exceed the present
fair saleable value of the assets (at a fair valuation) of the Borrower and its
Subsidiaries, taken as a whole; (ii) the capital of the Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower and its Subsidiaries, taken as a whole, contemplated as
of the date hereof; and (iii) the Borrower and its Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts or
liabilities including current obligations beyond their ability to pay such debt
as they come due. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:       Name:   Title:

[Signature Page – Solvency Certificate]